               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 1 of 60



 1   CREITZ & SEREBIN LLP
     100 Pine Street, Suite 1250
 2   San Francisco, CA 94111
     Telephone: (415) 466-3090
 3   Fax: (415) 513-4475
     Email: joe@creitzserebin.com
 4
     James A. Walcheske*
 5   Scott S. Luzi*
     Paul M. Secunda*
 6   * pro hac motions pending
     WALCHESKE & LUZI, LLC
 7   235 N. Executive Dr., Suite 240
     Brookfield, Wisconsin 53005
 8   Telephone: (262) 780-1953
     Fax: (262) 565-6469
 9   E-Mail: jwalcheske@walcheskeluzi.com
     E-Mail: sluzi@walcheskeluzi.com
10   E-Mail: psecunda@walcheskeluzi.com
11   Counsel for Plaintiff
12
                                     UNITED STATES DISTRICT COURT
13
                                    NORTHERN DISTRICT OF CALIFORNIA
14                                         SAN JOSE DIVISION

15
16   BRIAN REICHERT, individually,                      Case No: 21-cv-_____-___
     and as representative of a Class of
17   Participants and Beneficiaries of the
     Juniper Networks, Inc. 401(k) Plan,                CLASS ACTION COMPLAINT
18                                                      FOR CLAIMS UNDER ERISA,
                                                        29 U.S.C., § 1132(a)(2)
             Plaintiff,
19
20                    v.

21   JUNIPER NETWORKS, INC., and

22   BOARD OF DIRECTORS
     OF JUNIPER NETWORKS, INC., and
23
24   INVESTMENT COMMITTEE OF
     JUNIPER NETWORKS, INC. and
25
     JOHN DOES 1-30,
26
             Defendants.
27
28

     Reichert v. Juniper Networks            CLASS ACTION COMPLAINT            Case No. 21-cv-_____-___
                  Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 2 of 60



 1           COMES NOW Plaintiff, Brian Reichert, individually and as representative of a Class of
 2   Participants and Beneficiaries on behalf of the Juniper Networks, Inc. 401(k) Plan (the “Plan”), by
 3   and through his counsel, WALCHESKE & LUZI, LLC, and CREITZ & SEREBIN LLP, as and for a
 4   claim against Defendants, alleges and asserts to the best of his knowledge, information, and belief,
 5   formed after an inquiry reasonable under the circumstances, the following:
 6                                            INTRODUCTION
 7           1.       The essential remedial purpose of the Employee Retirement Income Security Act
 8   (“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805 F.2d
 9   956, 962 (11th Cir. 1986).
10           2.       The law is settled that ERISA fiduciaries have a duty to evaluate fees and expenses
11   when selecting retirement plan service providers (“RPSP”) and investments as well as a continuing
12   duty to monitor fees and expenses of selected RPSP and investments and remove imprudent ones.
13   Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29 U.S.C. § 1104(a)(1)(A) (fiduciary duty includes
14   “defraying reasonable expenses of administering the Plan”); 29 C.F.R. § 2250.404a-1(b)(i) (ERISA
15   fiduciary must give “appropriate consideration to those facts and circumstances” that “are relevant
16   to the particular investment.”). It is for good reason that ERISA requires fiduciaries to be cost-
17   conscious:
18
             Expenses, such as management or administrative fees, can sometimes significantly
19           reduce the value of an account in a defined-contribution Plan, Tibble, 135 S. Ct. at
             1826, by decreasing its immediate value, and by depriving the participant of the
20           prospective value of funds that would have continued to grow if not taken out in fees.

21   Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

22           3.       Defendants, Juniper Networks, Inc. (“Juniper”), the Board of Directors of Juniper

23   Networks, Inc. (“Board Defendants”), the Investment Committee of Juniper Networks, Inc.

24   (“Investment Defendants”), and John Does 1-30 (collectively, “Defendants”), are ERISA fiduciaries,

25   as they exercises discretionary authority or discretionary control over the 401(k) defined contribution

26   pension plan – known as the Juniper Networks, Inc. 401(k) Plan (the “Plan”) – that it sponsors and

27   provides to its employees.

28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                         1
                  Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 3 of 60



 1           4.       Plaintiff alleges that during the putative Class Period (August 11, 2015 through the
 2   date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29
 3   U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to the other
 4   Participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably high
 5   fees for retirement plan services (“RPS”); (2) failing to objectively, reasonably, and adequately review
 6   the Plan’s investment portfolio with due care to ensure that each investment option was prudent, in
 7   terms of cost; (3) maintaining certain funds in the Plan despite the availability of identical or similar
 8   investment options with lower costs and/or better performance histories; (4) authorizing the Plan to
 9   pay unreasonably high fees for managed account services; and (5) failing to disclose to Participants
10   necessary Plan information for them to make informed Plan investment decisions.
11           5.       These objectively unreasonable RPS, managed account, and investment management
12   fees, cannot be justified. Defendants’ failures breached the fiduciary duties they owed to Plaintiff,
13   Plan Participants, and beneficiaries. Prudent fiduciaries of 401(k) Plans continuously monitor fees
14   against the market rates, applicable benchmarks, and peer groups to identify objectively unreasonable
15   and unjustifiable fees. Defendants did not engage in a prudent decision-making process, as there is
16   no other explanation for why the Plan paid these objectively unreasonable fees for RPS, managed
17   accounts, and investment management.
18           6.       To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C.
19   § 1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. § 1109(a) to make good to the Plan all
20   losses resulting from their breaches of fiduciary duty.
21                                     JURISDICTION AND VENUE
22           7.       This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C.
23   § 1331 and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions
24   brought under Title I of ERISA, 29 U.S.C. § 1001 et seq.
25           8.       This Court has personal jurisdiction over Defendants because they transact business
26   in this District, reside in this District, and have significant contacts with this District, and because
27   ERISA provides for nationwide service of process.
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         2
                  Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 4 of 60



 1           9.       Venue is appropriate in this District within the meaning of 29 U.S.C. § 1132(e)(2)
 2   because some or all of the violations of ERISA occurred in this District and Defendants reside and
 3   may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. § 1391
 4   because Defendants do business in this District and a substantial part of the events or omissions
 5   giving rise to the claims asserted herein occurred within the District.
 6           10.      In conformity with 29 U.S.C. § 1132(h), Plaintiff served the Complaint by certified
 7   mail on the Secretary of Labor and the Secretary of the Treasury.
 8                                                   PARTIES
 9           11.      Plaintiff, Brian Reichert, is a resident of the State of Wisconsin and currently resides
10   in Madison, Wisconsin, and during the Class Period, is a participant in the Plan under 29 U.S.C.
11   § 1002(7).
12           12.      Plaintiff has been employed by Juniper since January 2021, in the position of Staff
13   Software Engineer. He previously worked in the same position for Apstra, a company that was
14   recently acquired by Juniper.
15           13.      Plaintiff’s employment with Juniper continues to the present.
16           14.      Plaintiff has Article III standing to bring this action on behalf of the Plan because he
17   suffered an actual injury to his own Plan account in which he is still a Participant, that injury is fairly
18   traceable to Defendants’ unlawful conduct, and the harm is likely to be redressed by a favorable
19   judgment.
20           15.      It is well settled, moreover, that recovery may be had for the Class Period before
21   Plaintiff personally suffered injury, as that turns on ERISA § 502(a)(2) on which his claim rests. This
22   claim is brought in a representative capacity on behalf of the Plan as a whole and remedies
23   under ERISA § 409 protect the entire Plan. Courts have recognized that a plaintiff with Article III
24   standing, like Plaintiff, may proceed under ERISA § 502(a)(2) on behalf of the Plan and all
25   participants in the Plan. Plaintiff may seek relief under ERISA § 502(a)(2) that sweeps beyond his
26   own injury and beyond any given investment he has held as a Participant in the Plan.
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                          3
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 5 of 60



 1           16.      The named Plaintiff and all Participants in the Plan suffered ongoing financial harm
 2   as a result of Defendants’ continued imprudent and unreasonable investment and fee decisions made
 3   with regard to the Plan.
 4           17.      The named Plaintiff and all participants in the Plan did not have knowledge of all
 5   material facts (including, among other things, the RPS fees, managed account fees, investment
 6   alternatives that are comparable to the investments offered within the Plan, total cost comparisons
 7   to similarly-sized Plans, and information regarding other available share classes) necessary to
 8   understand that Defendants breached their fiduciary duties and engaged in other unlawful conduct in
 9   violation of ERISA until shortly before this suit was filed.
10           18.      The named Plaintiff and all Participants in the Plan, having never managed a large
11   401(k) Plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent alternatives
12   available to such Plans. Further, Plaintiff did not have actual knowledge of the specifics of
13   Defendants’ decision-making processes with respect to the Plan (including Defendants’ processes for
14   selecting and monitoring the Plan’s RPSP because this information is solely within the possession of
15   Defendants prior to discovery. For purposes of this Complaint, Plaintiff has drawn reasonable
16   inferences regarding these processes based upon (among other things) the facts set forth below.
17           19.      Defendant Juniper Networks, Inc. (“Juniper”) provides products, solutions, and
18   services that simplifies the process of transitioning to a secure and automated multi-cloud
19   environment to enable secure, AI-driven networks. Its principal headquarters are located at 1194
20   North Mathilda Avenue, Sunnyvale, California 94089-1206 and the Plan is located at 1133 Innovation
21   Way, Sunnyvale, CA 94089-1206. In this Complaint, “Juniper” refers to the named Defendant and
22   all parent, subsidiary, related, predecessor, and successor entities to which these allegations pertain.
23           20.      Juniper acted through its officers, including the Board Defendants, and their
24   members (John Does 1-10), to perform Plan-related fiduciary functions in the course and scope of
25   their business. Juniper appointed other Plan fiduciaries, and accordingly had a concomitant fiduciary
26   duty to monitor and supervise those appointees. For these reasons, Juniper is a fiduciary of the Plan,
27   within the meaning of 29 U.S.C. § 1002(21)(A).
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         4
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 6 of 60



 1           21.         The Plan Administrator of the Juniper Inc. Savings Plan is the Investment Committee
 2   of Juniper Networks, Inc. (“Committee”), located at 1133 Innovation Way, Sunnyvale, CA 94089-
 3   1206. As the Plan Administrator, the Committee is a fiduciary with day-to-day administration and
 4   operation of the Plan under 29 U.S.C. § 1002(21)(A). It has authority and responsibility for the
 5   control, management, and administration of the Plan in accord with 29 U.S.C. § 1102(a). The
 6   Committee has exclusive responsibility and complete discretionary authority to control the operation,
 7   management, and administration of the Plan, with all powers necessary to properly carry out such
 8   responsibilities.
 9           22.         The Committee in its Plan Administrator capacity, as well as individuals who carried
10   out Plan functions (John Does 11-20), are collectively referred to herein as the “Committee
11   Defendants.”
12           23.         To the extent that there are additional officers and employees of Juniper who
13   are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as
14   investment managers for the Plan during the Class Period, the identities of whom are currently
15   unknown to Plaintiff, Plaintiff reserves the right, once their identities are ascertained, to seek leave to
16   join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30
17   include, but are not limited to, Juniper officers and employees who are/were fiduciaries of the Plan
18   within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the Class Period.
19           24.         The Plan is a Section 401(k) “defined contribution” pension Plan under 29 U.S.C.
20   §§ 1102(2)(A) and 1002(34), meaning that Juniper’s contribution to the payment of Plan costs is
21   guaranteed but the pension benefits are not. In a defined contribution Plan, the value of participants’
22   investments is “determined by the market performance of employee and employer contributions, less
23   expenses.” Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to keep costs low or to
24   closely monitor the Plan to ensure every investment remains prudent, because all risks related to high
25   fees and poorly performing investments are borne by the participants.
26           25.         The Plan currently has about $1,411,936,460 in assets entrusted to the care of the
27   Plan’s fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that
28
     Reichert v. Juniper Networks            CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                           5
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 7 of 60



 1   were charged against participants’ investments. Defendants, however, did not sufficiently attempt to
 2   reduce the Plan’s expenses or exercise appropriate judgment to monitor its RPSP and each
 3   investment option to ensure they were a prudent choice.
 4           26.      With 6,860 participants in 2019, the Plan had more participants than 99.73% of the
 5   defined contribution Plans in the United States that filed 5500 forms for the 2019 Plan year. Similarly,
 6   with $1,411,936,460 in assets in 2019, the Plan had more assets than 99.89% of the defined
 7   contribution Plans in the United States that filed 5500 forms for the 2019 Plan year.
 8                                  ERISA’S FIDUCIARY STANDARDS
 9           27.      ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants as
10   a Plan fiduciaries. 29 U.S.C. § 1104(a)(1) provides in relevant part:
11
             [A] fiduciary shall discharge his duties with respect to a Plan solely in the interest of
12           the participants and beneficiaries and –

13                    (A) for the exclusive purpose of:

14                        (i) providing benefits to participants and their beneficiaries; and
                          (ii) defraying reasonable expenses of administering the Plan; [and]
15
16                    (B) with the care, skill, prudence, and diligence under the circumstances then
                      prevailing that a prudent man acting in a like capacity and familiar with such
17                    matters would use in the conduct of an enterprise of like character and with
                      like aims.
18
             28.      With certain exceptions, 29 U.S.C. § 1103(c)(1) provides in relevant part:
19
             [T]he assets of a Plan shall never inure to the benefit of any employer and shall be held for
20
             the exclusive purposes of providing benefits to participants in the Plan and their beneficiaries
21           and defraying reasonable expenses of administering the Plan.

22           29.      Title 29 U.S.C. § 1109 provides in relevant part:

23           Any person who is a fiduciary with respect to a Plan who breaches any of the
             responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter shall
24           be personally liable to make good to such Plan any losses to the Plan resulting from
25           each such breach, and to restore to such Plan any profits of such fiduciary which have
             been made through use of assets of the Plan by the fiduciary, and shall be subject to
26           such other equitable or remedial relief as the court may deem appropriate, including
             removal of such fiduciary.
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                          6
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 8 of 60



 1           30.      Under ERISA, fiduciaries that exercise any authority or control over Plan assets,
 2   including the selection of Plan investments and service providers, must act prudently and for the
 3   exclusive benefit of participants in the Plan, and not for the benefit of third parties including service
 4   providers to the Plan such as RPSP and those who provide investment products. Fiduciaries must
 5   ensure that the amount of fees paid to those service providers is no more than reasonable. See DOL
 6   Adv. Op. 97-15A; DOL Adv. Op. 97-16A.
 7           31.      “[T]he duty to conduct an independent investigation into the merits of a particular
 8   investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan Litig.,
 9   74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir. 1984) (fiduciaries must
10   use “the appropriate methods to investigate the merits” of Plan investments). Fiduciaries must
11   “initially determine, and continue to monitor, the prudence of each investment option available to Plan
12   Participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007) (emphasis original); 29
13   C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Thus, a defined
14   contribution Plan fiduciary cannot “insulate itself from liability by the simple expedient of including
15   a very large number of investment alternatives in its portfolio and then shifting to the participants
16   the responsibility for choosing among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009).
17   Fiduciaries have “a continuing duty to monitor investments and remove imprudent ones[.]” Tibble,
18   135 S. Ct. at 1828-29.
19           32.      “Wasting beneficiaries’ money is imprudent. In devising and implementing strategies
20   for the investment and management of trust assets, trustees are obligated to minimize costs.”
21   Uniform Prudent Investor Act § 7.
22           33.      29 U.S.C. § 1132(a)(2) authorizes Plan Participants to bring a civil action for
23   appropriate relief under 29 U.S.C. § 1109.
24                                  DEFINED CONTRIBUTION INDUSTRY
25           34.      Over the past three decades, defined contribution plans have become the most
26   common employer-sponsored retirement plan. A defined contribution plan allows employees to
27   make pre-tax elective deferrals through payroll deductions to an individual account under a plan.
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         7
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 9 of 60



 1   Among many options, employers may make contributions on behalf of all employees and/or make
 2   matching contributions based on the employees’ elective deferrals. Employees with money in a plan
 3   are referred to as “Participants.”
 4           35.      As of September 2020, Americans had approximately $9.3 trillion in assets invested
 5   in defined contribution plans, such as 401(k) and 403(b) plans. See INVESTMENT COMPANY
 6   INSTITUTE, Retirement Assets Total $33.1 Trillion in Third Quarter 2020 (Dec. 16, 2020), available at
 7   https://www.ici.org/research/stats/retirement/ret_20_q3. Defined contribution plans have largely
 8   replaced defined benefit plans—or pension plans—that were predominant in previous generations.
 9   See BANKRATE, Pensions Decline as 401(k) Plan Multiply (July 24, 2014), available at
10   http://www.bankrate.com/finance/retirement/pensions-decline-as-401-k-Plan-multiply-1.aspx. By
11   2012, approximately 98% of employers offered defined contribution plans to their current employees,
12   whereas only 3% offered pension plans. Id.
13           36.      Failures by ERISA fiduciaries to monitor fees and costs for reasonableness have stark
14   financial consequences for retirees. Every extra level of expenses imposed upon plan participants
15   compounds over time and reduces the value of participants’ investments available upon retirement.
16           37.      The potential for disloyalty and imprudence is much greater in defined contribution
17   plans than in defined benefit plans. In a defined benefit plan, the participant is entitled to a fixed
18   monthly pension payment, while the employer is responsible for making sure the plan is sufficiently
19   capitalized, and thus the employer bears all risks related to excessive fees and investment
20   underperformance. See Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 439 (1999). Therefore, in a defined
21   benefit plan, the employer and the plan’s fiduciaries have every incentive to keep costs low and to
22   remove imprudent investments. But in a defined contribution plan, participants’ benefits “are limited
23   to the value of their own investment accounts, which is determined by the market performance of
24   employee and employer contributions, less expenses.” Tibble, 135 S. Ct. at 1826. Thus, the employer
25   has no incentive to keep costs low or to closely monitor the plan to ensure every investment remains
26   prudent, because all risks related to high fees and poorly performing investments are borne by the
27   employee.
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                        8
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 10 of 60



 1    Retirement Plan Services (RPS)
 2           38.        Defined Contribution plan fiduciaries virtually always hire service providers to deliver
 3   a retirement plan benefit to their employees. There is a large group of national retirement plan services
 4   providers (“RPSP”), commonly and generically referred to as “recordkeepers,” that have developed
 5   bundled service offerings that can meet all the needs of virtually all retirement plans. In some cases,
 6   these RPSP have developed all the capabilities “in-house,” while in other cases, the RPSP outsource
 7   some of the required services to other service providers.
 8           39.        These RPSP deliver all the essential recordkeeping and related administrative
 9   (“RK&A”) services through standard bundled offerings.
10           40.        There are two types of essential RK&A services provided by all RPSP. For large plans
11   with substantial bargaining power (like the Plan here), the first type, “Bundled RK&A,” is provided
12   as part of a “bundled” fee for a buffet style level of service (meaning that the services are provided
13   in retirement industry parlance on an “all-you-can-eat” basis). The Bundled RK&A services include,
14   but are not limited to, the following standard services:
15                 a.     Recordkeeping;

16                 b. Transaction Processing (which includes the technology to process purchases and
                      sales of participants’ assets as well as providing the participants the access to
17                    investment options selected by the plan sponsor);
                   c. Administrative Services related to converting a plan from one RPSP to another RPSP;
18
                   d. Participant communications (including employee meetings, call centers/phone
19                    support, voice response systems, web account access, and the preparation of other
                      communications to participants, e.g., Summary Plan descriptions and other
20                    participant materials);
21                 e. Maintenance of an employer stock fund (if needed);
22                 f. Plan Document Services which include updates to standard plan documents to
                      ensure compliance with new regulatory and legal requirements;
23                 g. Plan consulting services including assistance in selecting the investments offered to
24                    participants;
                   h. Accounting and audit services including the preparation of annual reports, e.g., Form
25                    5500 (not including the separate fee charged by an independent third-party auditor);
26                 i.    Compliance support which would include, e.g., assistance interpreting plan
                         provisions and ensuring the operation of the plan is in compliance with legal
27                       requirements and the provisions of the plan (which would not include separate legal
28
     Reichert v. Juniper Networks            CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                           9
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 11 of 60



                         services provided by a third-party law firm); and
 1
                   j.    Compliance testing to ensure the plan complies with Internal Revenue
 2                       nondiscrimination rules.
 3
             41.        The second type of essential RK&A services, hereafter referred to as “Ad Hoc
 4
     RK&A” services, provided by all RPSP, often have separate, additional fees based on the conduct of
 5
     individual participants and the usage of the service by individual participants (usage fees). These “Ad
 6
     Hoc RK&A” services typically include, but are not limited to, the following:
 7                 a.    Loan Processing;
 8                 b.    Brokerage services/account maintenance (if offered by the plan);
                   c.    Distribution services; and
 9
                   d.    Processing of Qualified Domestic Relations Orders.
10           42.        For very large plans with about 7,000 participants or more, like the Plan here, any
11   minor variations in the way that these two types of essential RK&A services, as well as any other
12   RK&A services included in the bundled offering of RK&A services, are delivered has no material
13   impact on the fees charged by RPSP. This fact is confirmed by the practice of all RPSP quoting fees for
14   the Bundled RK&A services on a per participant basis without regard for any individual differences
15   in type of level of services requested -- which are treated by the RPSP as immaterial because they are,
16   in fact, inconsequential from a cost perspective to the delivery of the Bundled RK&A services.
17           43.        The combination of Bundled RK&A Services and Ad Hoc RK&A services can be
18   referred to as retirement plan services (“RPS”). The vast majority of fees earned by RPSP through
19   providing RPS typically come from the bundled fee for providing the Bundled RK&A services as
20   opposed to the Ad Hoc RK&A services.
21           44.        The Plan’s 404a-5 participant fee disclosure makes clear that the Plan here had a
22   standard package of RPS that all mega retirement 401(k) plans have (more than a billion dollars in
23   assets), i.e., Bundled RK&A Services and Ad Hoc RK&A services as described. The RPS received by
24   the Juniper Plan was identical or substantially similar in terms of the quality, type, and level of services
25   that almost all comparable plans with similar numbers of participants and/or assets under
26   management received from the same or similar RPSPs.
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                          10
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 12 of 60



 1           45.      Because RPSP at this level of plan size offer the same bundles and combinations of
 2   services as their competitors, the market for defined contribution RPS has become increasingly price
 3   competitive, particularly for large plans that, like the Plan here, have a sizable number of participants
 4   and a large amount of assets.
 5           46.      Over the past twenty years, the fees that RPSP have been willing to accept for
 6   providing RPS has significantly decreased. RPSP are willing (or competitively required) to accept a
 7   lower and more competitive fee as a result of, among other things, the competitive pressures created
 8   by greater information becoming available to plan fiduciaries and the reduction in opaque fee
 9   structures.
10           47.      By the start of and during the entire Class Period, the level of fees that RPSP have
11   been willing to accept for providing RPS has stabilized, and has not materially changed for large
12   plans, including the Plan here. In other words, reasonable RPS fees paid in 2019 or 2020 are
13   representative of the reasonable fees for RPS during the entire Class Period.
14           48.      The underlying cost to a RPSP of providing the RPS to a defined contribution plan
15   is primarily dependent on the number of participant accounts in the Plan rather than the amount of
16   assets in the Plan.
17           49.      The incremental cost for a RPSP to provide RPS for a participant’s account does not
18   materially differ from one participant to another and is not dependent on the balance of the
19   participant’s account.
20           50.      RSPS for relatively larger defined contribution plans, like the Plan here, experience
21   certain efficiencies of scale that lead to a reduction in the per-participant cost as the number of
22   participants increase because the marginal cost of adding an additional participant to a recordkeeping
23   platform is relatively low.
24           51.      Therefore, while the total cost to an RPSP to deliver RPS increases as more
25   participants join the Plan, the cost per participant to deliver the RPS decreases.
26           52.      Since at least the early 2000s, plan fiduciaries and their consultants and advisors have
27   been aware of this cost structure dynamic for RPSP.
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         11
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 13 of 60



 1           53.      Since at least the early 2000s, Defendants should have been aware of this cost
 2   structure dynamic for RPSP.
 3           54.      Sponsors of defined contribution plans contract for RPS separately from any
 4   contracts related to the provision of investment management services to plan participants.
 5           55.      The investment options selected by plan fiduciaries often have a portion of the total
 6   expense ratio allocated to the provision of RPS performed by the RPSP on behalf of the investment
 7   manager.
 8           56.      As a result, RPSP often make separate contractual arrangements with mutual fund
 9   providers. For example, RPSP often collect a portion of the total expense ratio fee of the mutual
10   fund in exchange for providing services that would otherwise have to be provided by the mutual
11   fund. These fees are known as “revenue sharing.”
12           57.      For example, if a mutual fund has a total expense ratio fee of 0.75%, the mutual fund
13   provider may agree to pay the RPSP 0.25% of the 0.75% total expense ratio fee that is paid by the
14   investor in that mutual fund (in this context the Plan Participant). That 0.25% portion of the 0.75%
15   total expense ratio fee is known as the “revenue sharing.”
16           58.      In the context of defined contribution plans, the amount of revenue sharing is
17   deemed to be the amount of revenue paid by participants that is allocable to RPS. The difference
18   between the total expense ratio and the revenue sharing is known as the “Net Investment Expense
19   to Retirement Plans.”
20           59.      In the context of defined contribution plans, when a Plan adopts prudent and best
21   practices, the Net Investment Expense to Retirement Plans is the actual amount a Plan Participant
22   pays for the investment management services provided by a portfolio manager.
23           60.      RPSP typically collect their fees through direct payments from the Plan or through
24   indirect compensation such as revenue sharing, or some combination of both.
25           61.      Regardless of the pricing structure that the plan fiduciary negotiates with any service
26   provider, the amount of compensation paid to service providers, including the RPSP, must be
27   reasonable.
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        12
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 14 of 60



 1           62.      As a result, plan fiduciaries must understand the total dollar amounts paid to their
 2   service providers, including the RPSP, and be able to determine whether the compensation is
 3   reasonable by understanding what the market is for the RPS received by the Plan.
 4           63.      During the Class Period, Defendants knew and/or were aware that a Plan with more
 5   participants can and will receive a lower effective per participant RPS fee when evaluated on a per
 6   participant basis.
 7           64.      During the Class Period, Defendants knew and/or were aware that the Plan should
 8   have received a lower effective per participant RPS fee when evaluated on a per participant basis.
 9    Investments
10           65.      Plan fiduciaries of a defined contribution Plan have a continuing and regular
11   responsibility to select and monitor all investment options they make available to Plan Participants.
12           66.      The primary purpose in selecting Plan investments is to give all participants the
13   opportunity to create an appropriate asset allocation under modern portfolio theory by providing
14   diversified investment alternatives.
15           67.      In many cases, a plan sponsor can receive the investment management services of the
16   same portfolio manager through different share classes. When the same investment management
17   services are provided through a mutual fund with different share classes, the fee paid to the portfolio
18   manager is the same for all share classes. The difference in the share class fees is the amount of
19   additional fees which can be used to pay for, among other things, RPS services.
20           68.      As a result, when a prudent plan fiduciary can select from among several alternative
21   share classes of the identical investment option, the prudent plan fiduciary selects the share class that
22   provides the lowest Net Investment Management Expense to Retirement Plans.
23    Managed Account Service Fees
24           69.      During the Class Period, Defendants selected and made available to Plan Participants
25   managed account services.
26
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        13
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 15 of 60



 1           70.      In general, managed account services are investment services under which a
 2   participant pays a fee to have a managed account provider invest his account in a portfolio of
 3   preselected investment options.
 4           71.      Managed account providers “generally offer the same basic service—initial and
 5   ongoing investment management of a 401(k)-plan participant’s account based on generally accepted
 6   industry methods.” THE UNITED STATES GOVERNMENT ACCOUNTABILITY OFFICE
 7   (“GAO”), 401(K) PLANS: Improvements Can Be Made to Better Protect Participants in Managed Accounts, at
 8   14 (June 2014), available at https://www.gao.gov/assets/670/664391.pdf.
 9           72.      The assets of a participant signing up for a managed account service are generally
10   managed based upon a program designed by the managed account provider that purportedly
11   customizes the participant’s portfolio based upon factors such as their risk tolerance and the number
12   of years before they retire.
13           73.      In practice, however, there is often little to no material customization provided to the
14   vast majority of plan participants which results in no material value to most, if not all, participants
15   relative to the fees paid.
16           74.      In fact, many managed account services merely mimic the asset allocations available
17   through a target date fund while charging additional unnecessary fees for their services.
18           75.      Participants who sign up for managed account services are generally charged an
19   annual fee that is a percentage of the participant’s account balance. The fee rates for these services
20   are often tiered. For example, the first $100,000 of assets may be charged a certain fee rate, the next
21   $150,000 in assets at a lower fee rate, and all remaining assets at a still-lower fee rate. This is
22   appropriate because the marginal cost to manage the additional assets for the participant is essentially
23   $0.
24           76.      In other words, the cost to manage the account of a participant with $100,000 is the
25   same as the cost to manage the account of a participant with $500,000. The economies of scale for
26   manages account services are even greater than for RPS.
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         14
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 16 of 60



 1           77.      The participant has no control over the fee rate they are charged if they use the
 2   managed account service. The fee levels are determined at the plan level through a contractual
 3   agreement between the managed account provider and plan fiduciaries.
 4           78.      For at least the past decade, larger plans have been able to negotiate multiple facets
 5   of the fees charged by managed account providers such as both the asset levels at which a particular
 6   fee tier starts (e.g., the highest tier applies to the first $25,000 versus the first $100,000), as well as the
 7   fee rate charged at each asset level.
 8           79.      Managed account services are often offered by covered service providers to increase
 9   the revenue they generate through their relationship with a retirement plan. In some cases, the
10   covered service provider outsources the investment management services to a third-party provider,
11   e.g., Morningstar, and charges a fee to the plan higher than what the third-party provider charges the
12   covered service provider. In other cases, the covered service provider provides all the services.
13           80.      In many cases, the covered service provider will promote the managed account
14   services over other potential solutions because the covered service provider will earn more revenue
15   when participants use the managed account services.
16           81.      As with any service provider, one of the most important factors when selecting a
17   managed account provider is fees. Managed account services have historically been expensive
18   compared to other alternatives, such as target date funds that provide the materially same service
19   (e.g., an automated time-based dynamic asset allocation creation and rebalancing solution).
20           82.      This industry segment has matured over the past decade and the costs of providing
21   managed account services have declined and competition has increased. As a result, the fees providers
22   are willing to accept for managed account services have been declining for many years.
23           83.      As with retirement plan service services, prudent fiduciaries will regularly monitor the
24   amount of managed account service fees the plan is paying and will ensure the fees are reasonable
25   compared to what is available in the market for materially similar services.
26           84.      The most effective way to ensure a plan’s managed account service fees are reasonable
27   is to periodically solicit bids from other managed account service providers, stay abreast of the market
28
     Reichert v. Juniper Networks            CLASS ACTION COMPLAINT                        Case No. 21-cv-_____-___
                                                           15
                Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 17 of 60



 1   rates for managed account solutions, and/or negotiate most-favored nation clauses with the managed
 2   account service providers and/or the RPSP.
 3           85.      Defendants caused Plan Participants to pay excessive fees for the managed account
 4   services it made available to Plan Participants by not periodically soliciting bids from other managed
 5   account service providers and/or not staying abreast of the market rates for managed account
 6   solutions to negotiate market rates.
 7           86.      The excessive fees paid by Plan Participants using the managed account service were
 8   not warranted and did not provide any material value or benefit to Plan Participants.
 9                                                    THE PLAN
10           87.      During the class period the Plan received RPS from RPSP Fidelity Investments
11   Institutional (“Fidelity”).
12           88.      At all relevant times, the Plan’s fees were excessive when compared with other
13   comparable 401(k) plans offered by other sponsors that had similar numbers of plan participants,
14   and similar amounts of money under management. The fees were also excessive relative to the RPS
15   services received, which were identical or substantially similar in terms of quality, level, and types of
16   services. These excessive fees led to lower net returns than participants in comparable 401(k) plans
17   enjoyed.
18           89.      During the Class Period, Defendants breached their duties owed to the Plan, to
19   Plaintiff and all other Plan Participants, by: (1) failing to monitor the RPS fees paid by the plan to
20   ensure that they were reasonable and, as a result, authorizing the Plan to pay objectively unreasonable
21   and excessive RPS fees, relative to the RPS received; (2) failing to objectively, reasonably, and
22   adequately review the Plan’s investment portfolio with due care to ensure that each investment option
23   was prudent, in terms of cost; (3) maintaining certain funds in the Plan despite the availability of
24   identical or similar investment options with lower costs and/or better performance histories; (4)
25   authorizing the Plan to pay unreasonably high fees for managed account services; and (5) failing to
26   disclose to Participants necessary Plan information for them to make informed Plan investment
27   decisions.
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        16
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 18 of 60



 1           90.      Defendants’ mismanagement of the Plan, to the detriment of Plan Participants and
 2   beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C. § 1104.
 3
                             STANDARD OF CARE FOR PRUDENT FIDUCIARIES
 4
                              SELECTING & MONITORING RECORDKEEPERS
 5
 6           91.      A plan fiduciary is required to fully understand all sources of revenue received by all

 7   service providers, including its RPSP. It must regularly monitor that revenue to ensure that the

 8   compensation received is, and remains, reasonable for the services provided.

 9           92.      Prudent plan fiduciaries ensure they are paying only reasonable fees for RPS by

10   soliciting competitive bids from other service providers to perform the same type and level of services

11   currently being provided to the plan. This is not a difficult or complex process and is performed

12   regularly by prudent plan fiduciaries.

13           93.      For Plans with as many participants as the Juniper Plan, many RPSP would require

14   only the number of participants while others might require only the number of participants and the

15   amount of the assets to provide a quote.

16           94.      Prudent plan fiduciaries have all of this information readily available and can easily

17   receive a quote from other RPSP to determine if the current level of RPS fees is reasonable.

18           95.      Having received bids, the prudent plan fiduciary can negotiate with its current
     provider for a lower fee and/or move to a new provider to provide the same (or better) services for
19
20   a competitive reasonable fee if necessary.

21           96.      Prudent plan fiduciaries follow this same process to monitor the fees of retirement

22   plan advisors and/or consultants as well as any other covered service providers.

23           97.      After the revenue requirement is negotiated, the plan fiduciary determines how to pay

24   the negotiated RPS fee. The employer/plan sponsor can pay the recordkeeping fee on behalf of

25   participants, which is the most beneficial to plan participants. If the employer were paying the fee,

26   the employer would have an interest in negotiating the lowest fee a suitable RPSP would accept.

27   Usually, however, the employer decides to have the plan (plan participants) pay the RPS fee instead.

28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        17
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 19 of 60



 1   If the RPS fee is paid by plan participants, the plan fiduciary can allocate the negotiated fee among
 2   participant accounts on a per capita or pro-rata basis.
 3           98.         If the plan negotiates a per participant revenue threshold of $30.00 for the Bundled
 4   RK&A, the plan does not need to require that each participant pay $30.00. Rather, the plan fiduciary
 5   could determine that an asset-based fee is more appropriate for plan participants and allocate the
 6   Bundled RK&A fee pro rata to participants. For example, a 15,000 participant-plan with a $30.00
 7   revenue threshold would pay $450,000 for RPS. If the plan had $3,000,000,000 in assets, then the
 8   $450,000 would work out to 1.5 basis points. Accordingly, the plan fiduciary could allocate the
 9   $450,000 to plan participants by requiring that each participant pay 1.5 basis points.
10           99.         In an asset-based pricing structure, the amount of compensation received by the
11   service provider is based on a percentage of the total assets in the plan. This structure creates
12   situations in which the RPS do not change but, because of market appreciation and contributions to
13   the plan, the revenue received by the RPSP increases. This structure was historically preferred by
14   RPSP because it allowed them to obtain an increase in revenue without having to ask the client to
15   pay a higher fee.
16           100.        Regardless of the pricing structure, and Plaintiff states no preference, the plan
17   fiduciary must ensure that the fees paid to service providers for RPS are reasonable.
18           101.        All of these standards were accepted and understood by prudent plan fiduciaries,
19   including Defendants, at all times during the Class Period.
20           102.        For example, fiduciary best practices based on DOL guidelines, case law, and
21   marketplace experience are as follows:
22                  1.       Price administrative fees on a per-participant basis.
23                  2.       Benchmark and negotiate recordkeeping and investment fees separately.
24                  3.       Benchmark and negotiate investment fees regularly, considering both fund
25                           vehicle and asset size.
26
27
28
     Reichert v. Juniper Networks            CLASS ACTION COMPLAINT                   Case No. 21-cv-_____-___
                                                           18
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 20 of 60



 1                  4.        Benchmark and negotiate recordkeeping and trustee fees at least every other
 2                            year.
 3                                      ....
 4                  7.        Review services annually to identify opportunities to reduce administrative
 5                            costs.1
 6           103.        Prudent fiduciaries implement three related processes to prudently manage and
 7   control a plan’s RPS costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014) (holding that
 8   fiduciaries of a 401(k) Plan “breach[] their fiduciary duties” when they “fail[] to monitor and control
 9   recordkeeping fees” incurred by the Plan); George v. Kraft Foods Glob., Inc., 641 F.3d 786, 800 (7th Cir.
10   2011) (explaining that defined contribution plan fiduciaries have a “duty to ensure that [the
11   recordkeeper’s] fees [are] reasonable”).
12           104.        First, a plan fiduciary must pay close attention to the RPS fees being paid by the Plan.
13   A hypothetical prudent fiduciary tracks the RPSP’s expenses by demanding documents that
14   summarize and contextualize the RPSP’s compensation, such as fee transparencies, fee analyses, fee
15   summaries, relationship pricing analyses, cost-competitiveness analyses, and multi-practice and
16   standalone pricing reports.
17           105.        Second, to make an informed evaluation as to whether a RPSP or other service
18   provider is receiving no more than a reasonable fee for the services provided to a plan, a prudent
19   hypothetical fiduciary must identify all fees, including direct compensation and revenue sharing being
20   paid to the plan’s RPSP. To the extent that a plan’s investments pay asset-based revenue sharing to
21   the RPSP, prudent fiduciaries monitor the amount of the payments to ensure that the RPSP’s total
22   compensation from all sources does not exceed reasonable levels, and require that any revenue
23   sharing payments that exceed a reasonable level be returned to the plan and its participants.
24           106.        Third, a hypothetical plan fiduciary must remain informed about overall trends in the
25   marketplace regarding the fees being paid by other plans, as well as the RPS rates that are available.
26   1
      “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing Plan Performance,
     Mercer LLC (2013).
27
28
     Reichert v. Juniper Networks              CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                            19
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 21 of 60



 1   This will generally include conducting a Request for Proposal (“RFP”) or Request for Information
 2   (“RFI”) process at reasonable intervals, and immediately if the plan’s RPS expenses have grown
 3   significantly or appear high in relation to the general marketplace.
 4           107.     By merely soliciting bids from other RPSP, a prudent plan fiduciary can quickly and
 5   easily gain an understanding of the current market for similar RPS services and have an idea of a
 6   starting point for negotiation. Accordingly, the only way to determine the true market price at a given
 7   time is to obtain competitive bids through some process. See George v. Kraft Foods Global, Inc., 641 F.3d
 8   786, 800 (7th Cir. 2011) (failure to solicit bids, and higher-than-market recordkeeping fees, supported
 9   triable fiduciary breach claim).
10
      THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RPS FEES AND,
11
             AS A RESULT, THE PLAN PAID UNREASONABLE RPS FEES
12
13           108.     A plan fiduciary must continuously monitor its RPS fees by regularly soliciting

14   competitive bids to ensure fees paid to RPSP are reasonable.

15           109.     During the Class Period, Defendants knew or should have known that they must

16   regularly monitor the Plan’s RPS fees paid to RPSP, including but not limited to Fidelity.

17           110.     During the Class Period, Defendants failed to regularly monitor the Plan’s RPS fees

18   paid to RPSP, including but not limited to Fidelity.
             111.     During the Class Period, Defendants knew or should have known that they must
19
20   regularly solicit quotes and/or competitive bids from RPSP, including but not limited to Fidelity, in

21   order to avoid paying objectively unreasonable fees for RPS.

22           112.     During the Class Period, Defendants failed to regularly solicit quotes and/or

23   competitive bids from RPSP, including but not limited to Fidelity, in order to avoid paying

24   unreasonable fees for RPS.

25           113.     During the Class Period, Defendants knew or should have known that it was in the

26   best interests of the Plan’s Participants to ensure that the Plan paid no more than a competitive

27   reasonable fee for RPS.

28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                        20
                 Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 22 of 60



 1           114.     During the Class Period, and unlike a hypothetical prudent fiduciary, Defendants
 2   failed to ensure that the Plan paid no more than a competitive reasonable fee for RPS.
 3           115.     During the Class Period, and unlike a hypothetical prudent fiduciary, Defendants
 4   followed a fiduciary process that was done ineffectively given the objectively unreasonable fees paid
 5   for RPS.
 6           116.     During the Class Period, and unlike a hypothetical prudent fiduciary, Defendants did
 7   not engage in objectively reasonable and/or prudent efforts to ensure that the Plan paid no more
 8   than a competitive reasonable fee for RPS.
 9           117.     During the Class Period and because Defendants failed to regularly monitor the Plan’s
10   RPS fees paid to RPSP, including but not limited to Fidelity, the Plan’s RPS fees were significantly
11   higher than they would have been had Defendants engaged in this process.
12           118.     During the Class Period, given the Plan’s objectively unreasonable RPS fees,
13   Defendants engaged in an ineffective fiduciary process in soliciting competitive bids for these
14   services.
15           119.     During the Class Period and because Defendants did not engage in objectively
16   reasonable and/or prudent efforts when paying fees for RPS to RPSP, including but not limited to
17   Fidelity, the RPS fees were significantly higher than they would have been had Defendants engaged
18   in these efforts.
19           120.     From the years 2015 through 2019 and based upon the best publicly available
20   information, which was equally or even more easily available to Defendants during the Class Period,
21   the table below shows the actual year-end participants and annual RPS fees illustrating that the Plan
22   had on average 6,770 participants with account balances and paid an average effective annual RPS
23   fee of at least approximately $543,687, which equates to an average of at least approximately $80 per
24   participant. These are the minimum amounts that could have been paid:
25
26
27
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                       21
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 23 of 60



 1                                  Retirement Plan Services (RPS) Fees
                                     2015      2016       2017       2018           2019       Average
 2
      Participants                   6,742     6,824      6,708      6,715          6,860       6,770
 3                                  $584,56   $575,75    $733,94    $308,32        $515,84     $543,68
      Est. RPS Fees                    8         0          6          3              6           7
 4    Est. RPS Per
      Participant                    $87        $84         $109         $46         $75         $80
 5
              121.    From the years 2015 through 2019 and based upon the best publicly available
 6
     information, which was equally or even more easily available to Defendants during the Class Period,
 7
     the table below illustrates the annual RPS fees paid by other comparable plans of similar sizes with
 8
     similar amounts of money under management, receiving a similar level and quality of services,
 9
     compared to the average annual RPS fees paid by the Plan (as identified in the table above).
10       Comparable Plans’ RPS Fees Based on Publicly Available Information from
11                                        Form 55001
                                                                           RPS
12                            Partici                                      Fee      Recordk       Graph
               Plan            pants         Assets         RPS Fee /pp               eeper       Color
13    Associated Materials,
      LLC 401(K)               3,639       $99,814,049       $179,475      $49        ADP         White
14    Retirement Plan
15    Hitachi Vantara
      Corporation
                               3,890      $680,441,899       $174,568      $45       Fidelity     White
16    Retirement and
      Savings Program
17    The Boston
      Consulting Group,
18    Inc. Employees'          4,369      $421,208,989       $185,805      $43     Vanguard       White
19    Profit-Sharing
      Retirement Fund
20    Healthfirst Profit
                               4,950      $227,721,800       $201,889      $41     Vanguard       White
      Sharing 401(K) Plan
21    Mercedes-Benz USA,
      LLC Employees’
22                             5,713      $572,242,547       $331,038      $58        Voya        White
      Retirement Savings
23    Plan
      Smithfield Foods,
                                                                                     Great-
24    Inc. Salaried 401(K)     6,149      $500,178,777       $278,907      $45                    White
                                                                                      West
      Plan
25    Genesis Health
                                                                                    Transam
      System Retirement        6,260      $231,793,794       $325,894      $52                    White
26                                                                                     erica
      Savings Plan
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                 Case No. 21-cv-_____-___
                                                      22
                Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 24 of 60



      Flowserve
 1
      Corporation                                                                T. Rowe
                                    6,395     $892,435,613     $263,380   $41                  White
 2    Retirement Savings                                                          Price
      Plan
 3    Juniper Networks,
      Inc. 401(K) Plan              6,770    $1,131,015,894    $543,687   $80    Fidelity       Red
 4    Average Fee
      St. Luke's Health                                                          Transam
 5                                  7,142     $241,600,647     $333,578   $47                  White
      Network 403(B) Plan                                                          erica
 6    Memorial Health
      System Defined
 7                                                                               Transam
      Contribution                  7,318     $221,242,194     $385,754   $53                  White
                                                                                   erica
      Retirement Savings
 8    Plan
 9    Waste Connections,
      Inc. 401k Profit              7,923     $332,567,264     $455,853   $58      Voya        White
10    Sharing Plan
      The Boston
11    Consulting Group,
      Inc. Employees'
12                                  8,067     $894,454,060     $336,660   $42   Vanguard       White
      Savings Plan and
      Profit Sharing
13
      Retirement Fund
14    Bausch Health
      Companies Inc.
                                    8,902     $904,717,349     $322,496   $36     Fidelity     White
15    Retirement Savings
      Plan
16    Children's Medical
      Center of Dallas
17                                  9,356     $349,335,673     $337,416   $36     Fidelity     White
      Employee Savings
18    Plan 403(b)
      Ralph Lauren
                                                                                 T. Rowe
19    Corporation 401(K)            9,389     $552,586,935     $290,066   $31                  White
                                                                                  Price
      Plan
20    Vibra Healthcare                                                            Great-
                                    9,750     $107,652,510     $277,532   $28                  White
21    Retirement Plan                                                             West
      Centerpoint Energy
22                                  9,802    $2,108,802,293    $442,946   $45      Voya        White
      Savings Plan
      Republic National                                                           Great-
23                                  9,922     $671,989,837     $324,171   $33                  White
      401(k) Plan                                                                 West
24
25
      1
26        Price calculations are based on 2018 Form 5500 information.

27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT              Case No. 21-cv-_____-___
                                                       23
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 25 of 60



 1            122.    From the years 2015 through 2019 and based upon the best publicly available
 2   information, which was equally or even more easily available to Defendants during the Class Period,
 3   the graph below illustrates the annual RPS fees paid by other comparable plans of similar sizes with
 4   similar amounts of money under management, receiving a similar level and quality of services,
 5   compared to the average annual RPS fees paid by the Plan (as identified in the table above), with the
 6   white data points representing RPS fees that RPS providers offered to (and were accepted by)
 7   comparable Plans.
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21           123.     From the years 2015 to 2019 and based upon the best publicly available information,

22   which was equally or even more easily available to Defendants during the Class Period, the table and

23   graph above illustrate that the Plan paid an effective average annual RPS fee of at least $80 per

24   participant for RPS.

25            124. From the years 2015 through 2019 and based upon the best publicly available

26   information, which was equally or even more easily available to Defendants during the Class Period,

27
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                   Case No. 21-cv-_____-___
                                                       24
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 26 of 60



 1   the table and graph above illustrate that a hypothetical prudent plan fiduciary would have paid on
 2   average an effective annual RPS fee of around $41 per participant, if not lower.
 3            125. From the years 2015 through 2019 and based upon the best publicly available
 4   information, which was equally or even more easily available to Defendants during the Class Period,
 5   and as also compared to other plans of similar sizes with similar amounts of money under
 6   management, had Defendants been acting in the exclusive best interest of the Plan’s Participants the
 7   Plan actually would have paid significantly less than an average of approximately $543,687 per year
 8   in RPS fees, which equated to an effective average of approximately $80 per participant per year.
 9            126. From the years 2015 through 2019 and based upon the best publicly available
10   information, which was equally or even more easily available to Defendants during the Class Period,
11   and as also compared to other plans of similar sizes with similar amounts of money under
12   management, receiving a similar level and quality of services, had Defendants been acting in the best
13   interests of the Plan’s Participants, the Plan actually would have paid on average a reasonable effective
14   annual market rate for RPS of approximately $277,562 per year in RPS fees, which equates to
15   approximately $41 per participant per year. During the entirety of the Class Period, a hypothetical
16   prudent plan fiduciary would not agree to pay almost double what they could otherwise pay for RPS.
17            127. From the years 2015 through 2019 and based upon the best publicly available
18   information, which was equally or even more easily available to Defendants during the Class Period,
19   the Plan additionally cost its Participants on average approximately $266,125 per year in RPS fees,
20   which equates to on average approximately $39 per participant per year.
21            128. From the years 2015 to 2019, and because Defendants did not act in the best interests
22   of the Plan’s Participants, and as compared to other plans of similar sizes with similar amounts of
23   money under management, receiving a similar level and quality of services, the Plan actually cost its
24   Participants a total minimum amount of approximately $1,330,624 in unreasonable and excessive
25   RPS fees.
26            129. From the years 2015 to 2019 based upon the best publicly available information,
27   which was equally or even more easily available to Defendants during the Class Period, because
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                        25
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 27 of 60



 1   Defendants did not act in the best interests of the Plan’s Participants, and as compared to other plans
 2   of similar sizes with similar amounts of money under management, receiving a similar level and
 3   quality of services, the Plan actually cost its Participants (when accounting for compounding
 4   percentages) a total, cumulative amount in excess of $1,836,069 in RPS fees.
 5            130. During the entirety of the Class Period, and unlike a hypothetical prudent fiduciary,
 6   Defendants did not regularly and/or reasonably assess the Plan’s RPS fees it paid to Fidelity.
 7            131. During the entirety of the Class Period, and unlike a hypothetical prudent fiduciary,
 8   Defendants did not engage in any regular and/or reasonable examination and competitive
 9   comparison of the RPS fees it paid to Fidelity vis-à-vis the fees that other RPS providers would
10   charge, and would have accepted, for the same services.
11            132. During the entirety of the Class Period, Defendants knew or had knowledge that it
12   must engage in regular and/or reasonable examination and competitive comparison of the Plan’s
13   RPS fees it paid to Fidelity, but Defendants either simply failed to do so, or did so ineffectively given
14   that it paid almost 100% higher for RPS fees than it should have.
15            133. During the entirety of the Class Period and had Defendants engaged in regular and/or
16   reasonable examination and competitive comparison of the RPS fees it paid to Fidelity, it would have
17   realized and understood that the Plan was compensating Fidelity unreasonably and inappropriately
18   for its size and scale, passing these objectively unreasonable and excessive fee burdens to Plaintiff
19   and Plan Participants. The fees were also excessive relative to the RPS services received, since such
20   services are standard for mega 401(k) plans like the Plan here.
21            134. During the entirety of the Class Period and by failing to recognize that the Plan and
22   its participants were being charged much higher RPS fees than they should have been and/or by
23   failing to take effective remedial actions as described herein, Defendants breached their fiduciary
24   duties of loyalty and prudence to Plaintiff and Plan Participants.
25
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                        26
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 28 of 60



 1
                STANDARD OF CARE FOR PRUDENT FIDUCIARIES SELECTING
 2                      & MONITORING INVESTMENT OPTIONS

 3
              135.    For all practical purposes, there is a commonly accepted process to select and monitor
 4
     investment options which is based on modern portfolio theory and the prudent investor standard.
 5
     Under ERISA, plan fiduciaries are required to engage investment consultants or advisors to the extent
 6
     that the plan fiduciaries do not have the investment expertise necessary to select and monitor
 7
     investments.
 8
              136.    That accepted process involves, among other things, evaluating the performance
 9
     history, tenure, and stability of the current portfolio manager; the risk adjusted returns; and the fees.
10
              137.    When an active investment option is chosen, one of the most critical aspects of the
11
     analysis is to choose a portfolio manager because it is the skill of the portfolio manager that
12
     differentially impacts the performance of the investment.
13
              138.    From the perspective of a plan participant, the other critical component of the
14
     analysis is the fees. However, the total expense ratio of an investment option is often comprised of
15
     multiple different types of fees, only one of which is specifically associated with the fee of the actual
16
     portfolio manager.
17
              139.    As a result, a plan fiduciary is required to understand the interrelationship between
18
     the pricing structure it has negotiated with the RPSP for RPS services as well as the different fee
19
     components of the investment options selected to be made available to plan participants.
20
              140.    Plan fiduciaries of plans as large as the Defendant’s Plan are deemed to be
21
     “Institutional Investors” and are deemed to have a higher level of knowledge and understanding of
22
     the different investment share classes and the different components of fees within the total expense
23
     ratio of an investment option.
24
              141.    In fact, as “Institutional Investors,” retirement plans often have the ability to access
25
     investment options and service structures that are not available or understood by retail investors such
26
     as individual plan participants like Plaintiff.
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                         27
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 29 of 60



 1            142.    For example, minimum investment requirements and other fees or restrictions are
 2   routinely waived for large retirement plans and were waived for the Plan’s investments.
 3            143.    As a result, when a plan fiduciary can choose among different share classes (or other
 4   types of investment options, e.g., collective trusts) to receive the services of a specific portfolio
 5   manager, the plan fiduciary is required to understand all the fees related to the different share classes
 6   and collective trusts and choose the share class or collective trust that is in the best interest of the
 7   plan participants. This is especially critical when the pricing structure provides compensation to the
 8   RPSP from revenue sharing paid by plan participants as part of the total expense ratio of the
 9   investment options selected by the plan fiduciaries.
10
                            THE PLAN PAID UNREASONABLY HIGH FEES
11                               FOR IMPRUDENT SHARE CLASSES

12           144.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

13   targeted at different investors. Generally, more expensive shares are targeted at small investors with

14   less bargaining power, while lower cost shares are targeted at larger investors with greater assets.

15           145.     There is no material difference between share classes other than costs – the funds

16   hold identical investments and have the same portfolio manager.

17           146.     Large defined contribution plans, such as the Plan here, have sufficient assets to

18   qualify for the lowest cost share classes.
             147.     A prudent plan fiduciary ensures that a plan selects the share class that provides the
19
20   greatest benefit to plan participants given the institutional advantages provided to retirement plans

21   in relation to retail investors.

22           148.     The share class that provides the greatest benefit to plan participants is the share class

23   that gives plan participants access to the skill and expertise of the portfolio managers at the lowest

24   net fee for the services of the portfolio manager and is referred to here as the “Net Investment

25   Expense to Retirement Plans.”

26           149.     As described in more detail below, choosing the share class that provides the lowest

27   Net Investment Expense to Retirement Plans is always the prudent choice because the use of the

28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                         28
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 30 of 60



 1   share class that provides the lowest Net Investment Expense to Retirement Plans will result in one
 2   of the following superior options: 1) The amount of the fee extraction to cover the RPS fee will be
 3   lower; or 2) the amount of excess revenue being credited back to Participant accounts is greater.
 4           150.      During the Class Period, Defendants knew or should have known that they were
 5   required to select the share classes that provide the greatest benefit to plan participants, i.e., the lowest
 6   Net Investment Expense to Retirement Plans.
 7           151.      During the Class Period, Defendants knew or should have known that it must engage
 8   in an objectively reasonable search for and selection of the share classes that provide the greatest
 9   benefit to plan participants.
10           152.      During the Class Period, in many cases Defendants did not use share classes that
11   provide the greatest benefit to plan participants.
12           153.      During the Class Period, Defendants did not engage in an objectively reasonable
13   search for and selection of the share classes that provide the greatest benefit to plan participants.
14           154.      The following charts identifies Defendants’ share class investments during the Class
15   Period vis-à-vis the prudent alternative that provided the greatest benefit to Plan Participants:
                    Defendants' Investment                              Prudent Alternative Share Class
16
                                                    Net                                                      Net    Defendants'
17                                              Investment                                               Investment    Plan's
                                   Exp Revenue Expense to                                   Exp Revenue Expense to Investment
18                                Ratio Sharing Retirement                                 Ratio Sharing Retirement Excessive
     Ticker       Fund Name        (%)    (%)    Plans (%)   Ticker       Fund Name         (%)    (%)    Plans (%)  Fees (%)
19   ABSZX AB Discovery Value Z   0.79% 0.00%      0.79%     ABASX AB Discovery Value A    1.13% 0.50%      0.63%       25%
            Fidelity Total Bond                                     Fidelity Advisor® Total
     FTBFX                        0.45%   0.10%    0.35%     FEPTX                          0.75%   0.50%   0.25%       40%
            Fund                                                    Bond M
20                  Average       0.62%   0.05%    0.57%                    Average         0.94%   0.50%   0.44%     32.70%

21
22           155.      The underlying data and information reflected in the charts above are truthful,

23   accurate, and derived from publicly available information, which was equally as available to

24   Defendants during the Class Period, including, but not limited to, standard reports prepared by the

25   Defendants’ RPS provider.

26
27
28
     Reichert v. Juniper Networks                 CLASS ACTION COMPLAINT                              Case No. 21-cv-_____-___
                                                                 29
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 31 of 60



 1           156.     Based upon data and information reflected in the charts above, the excessive fee paid
 2   by Participants during the Class Period as a result of Defendants’ failure to use the prudent alternative
 3   share class that provided the greatest benefit to Plan Participants was approximately 33%.
 4           157.     There is no rational reason for a prudent plan fiduciary to choose an investment
 5   option that effectively charges a fee that is approximately 33% higher than an alternative investment
 6   option that provides the identical services of the same portfolio manager.
 7           158.     During the Class Period, and had Defendants engaged in a prudent process to select
 8   the share class of the selected portfolio manager that provides the greatest benefit to Plan
 9   Participants, the Plan would not have selected the share classes in the Plan.
10           159.     During the Class Period, and had Defendants engaged in a prudent process, once a
11   portfolio manager had been selected, the Defendants would have selected the share classes listed in
12   the “Prudent Alternative Share Class” column of the chart above.
13           160.     During the Class Period, and had Defendants engaged in an objectively reasonable
14   search for, and selection of, the share class that provided the greatest benefit to plan participants, the
15   Plan would not have selected the fund in the Plan.
16           161.     During the Class Period, and had Defendants engaged in an objectively reasonable
17   search for, and selection of, the share class that provided the greatest benefit to plan participants, the
18   Plan would have selected the fund in the chart above.
19           162.     During the Class Period, and had Defendants been acting in the best interests of the
20   Plan’s Participants, the Plan would not have selected the share class of the fund in the chart above.
21           163.     During the Class Period and had Defendants been acting in the best interests of the
22   Plan’s Participants, the Plan would have selected the fund in the “Prudent Alternative Share Class”
23   columns of the chart above.
24           164.     During the entirety of the Class Period, Defendants knew or should have known
25   about the existence of alternative share classes of the same mutual funds currently selected and
26   performed the analysis to determine the share class that provides the greatest benefit to Plan
27   Participants.
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                         30
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 32 of 60



 1           165.      During the entirety of the Class Period, Defendants knew or should have known to
 2   transfer the Plan funds into the share class that provides the greatest benefit to Plan Participants.
 3           166.     A hypothetical prudent fiduciary would not select a share class that results in higher
 4   fees to Plan Participants when a share class that results in lower fees to Plan Participants is available
 5   for the identical portfolio management services.
 6           167.     During the entirety of the Class Period, Defendants selected a share class that resulted
 7   in higher fees to Plan Participants when a share class of the identical investment option was available
 8   that would have resulted in lower fees, to the substantial detriment of Plaintiff and the Plan’s
 9   Participants.
10           168.     During the entirety of the Class Period and because Defendants selected a share class
11   that resulted in higher fees when a share class that resulted in lower fees was available to the Plan for
12   the identical investment option, the Plaintiff and the Plan Participants did not receive any additional
13   services or benefits other than a higher cost for Plaintiff and the Plan Participants.
14           169.     More specifically, the AB Discovery Value Z (ABSZX) was selected by plan
15   fiduciaries and made available to Participants in the Plan from 2015 through at least 2019.
16           170.     As of December 31, 2019, Plan Participants had invested more than $65,373,119 in
17   this investment option. The portfolio managers of this investment option were James W. MacGregor
18   and Erik Turenchalk (MacGregor & Turenchalk). Plan Participants can receive the identical portfolio
19   management services of MacGregor & Turenchalk through several different investment options
20   (share classes) with different fee structures. The fee structures for the varying share classes of this
21   investment option, all managed by MacGregor & Turenchalk, are set forth in the chart below:
22
23
24
25
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         31
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 33 of 60



 1                  Example of Different Share Class Fee Levels for
 2
                       Identical Portfolio Management Services
                                      AB Discovery Value A         AB Discovery Value Z
 3                   Share Class                 A                            Z
              Investment Advisor        AllianceBernstein            AllianceBernstein
 4
                                      James W. MacGregor,          James W. MacGregor,
              Portfolio Managers
 5                                       Erik Turenchalk              Erik Turenchalk
                           Ticker             ABASX                        ABSZX
 6    Portfolio Management Fee                0.75%                        0.75%
 7            Total Expense Ratio              1.13%                        0.79%
         Revenue Sharing Credit                0.50%                        0.00%
 8    Net Investment Expense to
                Retirement Plans              0.63%                        0.79%
 9
10
             171.     The underlying data and information reflected in the chart above is truthful, accurate,
11
     and derived from publicly available information, which was equally as available to Defendants during
12
     the Class Period including, but not limited to, standard reports prepared by the Defendants’ RPS
13
     provider.
14
             172.     In the second to last row of the chart above, “Revenue Sharing Credit,” is the portion
15
     of the “Total Expense Ratio” that is allocable to the provision of RPS.
16
             173.     As a result, the fee paid for the portfolio management services of the portfolio
17
     managers MacGregor & Turenchalk to pursue the identical investment strategy with the same goals,
18
     objectives, and risk profile is the “Net Investment Expense to Retirement Plans” set forth in the
19
     bottom row.
20
             174.     As illustrated in the chart above, the AB Discovery Value A (ABASX) has the lowest
21
     “Net Investment Expense to Retirement Plans” at 0.63%. Despite the Total Expense Ratio being
22
     higher, the AB Discovery Value A (ABASX) provides the greatest benefit to Plan Participants
23
     because the 0.50% in revenue sharing that is allocable to RPS services is a credit that is returned to
24
     the participants directly or used as a credit against the RPS fee. If the 0.50% allocable to RPS services
25
     exceeds the actual RPS fee, then the excess can also be returned to the Plan and its Participants.
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                        32
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 34 of 60



 1           175.     During the Class Period, Plan Participants would have received the lowest possible
 2   fee for the portfolio management services of MacGregor & Turenchalk if invested in the AB
 3   Discovery Value A (ABASX).
 4           176.     When two identical service options are readily available (in this case the portfolio
 5   management services of MacGregor & Turenchalk) and would be known as part of the standard of
 6   care related to selecting and monitoring investment options, a prudent plan fiduciary ensures that the
 7   least expensive of those options is selected.
 8           177.     A prudent plan fiduciary understands that the higher “sticker” price of the RPS fee
 9   portion of the expense ratio is not relevant since the RPS service provider returns excess revenue to
10   the Plan and its Participants.
11           178.     The DOL requires plan fiduciaries to understand all the fees related to all the various
12   services provided to the Plan and its participants. By selecting an investment option that charges
13   more for identical portfolio management services, the Defendant plan fiduciaries breached their duty.
14           179.     As illustrated in the chart below, which is based on the $65,373,119 that the Plan
15   invested in AB Discovery Value Z (ABSZX) as of December 31, 2019, because Defendants did not
16   select the share class that provided the greatest benefit to Plan Participants, AB Discovery Value A
17   (ABASX), Defendants caused substantial monetary damage and detriment to Plaintiff and the Plan’s
18   Participants.
19
20
21
22
23
24
25
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        33
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 35 of 60



 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12           180.     The underlying data and information reflected in the chart above is truthful, accurate,
13   and derived from publicly available information, which was equally as available to Defendants during
14   the Class Period.
15           181.     A hypothetical prudent fiduciary conducting an impartial and objectively reasonable
16   review of the Plan’s investments during the Class Period would have conducted a review on a
17   quarterly basis, which would have identified and selected the share class that provided the greatest
18   benefit to Plan Participants.
19           182.     A hypothetical prudent fiduciary conducting an impartial and objectively reasonable
20   review of the Plan’s investments during the Class Period would have conducted a review on a
21   quarterly basis, would have identified the share class that provided the greatest benefit to Plan
22   Participants, and would have transferred the Plan’s investments into the prudent share classes at the
23   earliest opportunity.
24            183. During the entirety of the Class Period, Defendants: 1) did not conduct an impartial
25   and objectively reasonable review of the Plan’s investments on a quarterly basis; 2) did not identify
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        34
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 36 of 60



 1   the prudent share classes available to the Plan; and 3) did not transfer the Plan’s investments into this
 2   prudent share class at the earliest opportunity.
 3            184. During the Class Period and because Defendants failed to act in the best interests of
 4   the Plan’s Participants by engaging in an objectively reasonable process when selecting its share
 5   classes, Defendants caused unreasonable and unnecessary losses to the Plan’s Participants through
 6   2019 in the amount of approximately $988,190 and as detailed in the following chart:
                                                     Actual Investment Lineup
 7
                                         2015            2016         2017            2018           2019
 8     Net Investment Expense to
                                       $4,085,210       $4,538,024   $5,749,947     $5,303,635    $6,504,381
            Retirement Plans
 9
                                                  Prudent Alternative Share Class
10
       Net Investment Expense to
                                       $3,955,453       $4,385,695   $5,581,666     $5,170,242    $6,358,703
11          Retirement Plans

12      Est. Investment Damages        $129,757         $152,328     $168,281       $133,393       $145,678
     Compounding Percentage (VIIIX)                      11.95%       21.82%         -4.41%         31.48%
13     Est. Cumulative Investment
                                       $129,757         $297,591     $530,807       $640,791       $988,190
                Damages
14
15
             185.     During the entirety of the Class Period, and by failing to recognize that the Plan was
16
     invested in a share class that resulted in higher fees when a share class that resulted in lower fees to
17
     Plan Participants was available for the same investment, and/or by failing to take effective remedial
18
     actions as described herein, Defendants breached their fiduciary duties to Plaintiff and the Plan
19
     Participants.
20
                             DEFENDANTS’ INVESTMENTS IN THE PLAN
21
22
             186.     A prudent fiduciary will consider all plan investments, including “suitable index
23
     mutual funds or market indexes (with such adjustments as may be appropriate).” Restatement (Third)
24
     of Trusts § 100 cmt. b(1).
25
             187.     While higher-cost mutual funds may outperform a less-expensive option over the
26
     short term, they rarely do so over a longer term. See Jonnelle Marte, Do Any Mutual Funds Ever
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                          35
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 37 of 60



 1   Beat       the       Market?      Hardly,      The       Washington          Post,     available      at
 2   https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutualfunds-ever-
 3   beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked at 2,862 actively
 4   managed mutual funds, focused on the top quartile in performance and found most did not replicate
 5   performance from year to year); see also Index funds trounce actively managed funds: Study, available
 6   at     http://www.cnbc.com/2015/06/26/index-funds-trounce-activelymanaged-funds-study.html
 7   (“long-term data suggests that actively managed funds “lagged their passive counterparts across nearly
 8   all asset classes, especially over the 10-year period from 2004 to 2014.”)
 9           188.     Funds with high fees on average perform worse than less expensive funds, even on a
10   pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee Determination in
11   the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009); see also Jill E. Fisch,
12   Rethinking the Regulation of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010)
13   (summarizing numerous studies showing that “the most consistent predictor of a fund’s return to
14   investors is the fund’s expense ratio”).
15           189.     During the Class Period, the chart below identifies several investment options that
16   Defendants selected and/or made available to Plan Participants as compared to prudent alternative
17   and less expensive options.
18

19
20
21
22
23
24
25
26
27
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                       36
                  Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 38 of 60



                      Defendants' Investment                              Prudent Alternative Investments
 1
                                                      Net                                                         Net    Defendants'
 2                                                Investment                                                  Investment    Plan's
                                     Exp Revenue Expense to                                      Exp Revenue Expense to Investment
 3                                  Ratio Sharing Retirement                                    Ratio Sharing Retirement Excessive
      Ticker        Fund Name        (%)    (%)    Plans (%)   Ticker     Fund Name              (%)    (%)    Plans (%)  Fees (%)
 4   ABSZX AB Discovery Value Z     0.79%   0.00%    0.79%     VMVAX
                                                                     Vanguard Mid-Cap
                                                                                                0.07%   0.00%   0.07%       1029%
                                                                     Value Index Admiral
           American Funds
 5   RWIGX Capital World Gr&Inc     0.42%   0.00%    0.42%     VTWIX
                                                                        Vanguard Total World
                                                                                             0.08%      0.00%   0.08%       425%
                                                                        Stock Index I
           R6
 6         American Funds
                                                                        Fidelity® 500 Index
     RFNGX Fundamental              0.28%   0.00%    0.28%     FXAIX                            0.02%   0.00%   0.02%       1767%
                                                                        Institutional Prem
 7         Investors Fund
           DFA Emerging Market
                                                                        Fidelity® Emerging
 8   DFCEX Core Equity Portfolio    0.39%   0.00%    0.39%     FPADX
                                                                        Markets Idx Instl Prm
                                                                                                0.08%   0.00%   0.08%       388%
           Fund
 9                                                                      Fidelity® Large Cap
     FCNKX Fidelity Contrafund      0.77%   0.20%    0.57%     FSPGX                            0.04%   0.00%   0.04%       1529%
                                                                        Growth Idx Instl Prm
           Fidelity Diversified                                         Vanguard Intl Div
10    FDIKX
           International Fund
                                    0.63%   0.20%    0.43%     VIAAX
                                                                        Apprec Idx Adm
                                                                                                0.25%   0.00%   0.25%        72%
           Fidelity Institutional                                       Vanguard Prime
11   FNSXX                          0.14%   0.00%    0.14%     VMRXX                            0.10%   0.00%   0.10%        40%
           Money Market Fund                                            Money Market Fund
           Fidelity OTC Portfolio                                       Fidelity® Large Cap
     FOCPX                          0.89%   0.25%    0.64%     FSPGX                            0.04%   0.00%   0.04%       1729%
12         Fund                                                         Growth Idx Instl Prm
           Fidelity Total Bond                                          Fidelity® US Bond
     FTBFX                          0.45%   0.10%    0.35%     FXNAX                            0.03%   0.00%   0.03%       1300%
13         Fund                                                         Index Instl Prem
                                                                        Vanguard Prime
               Fidelity® Government
     FNBXX                          0.28%   0.00%    0.28%     VMRXX    Money Market Fund       0.10%   0.00%   0.10%       180%
14             MMkt K6
                                                                        Admiral
               Vanguard Explorer                                        Vanguard Small Cap
15   VEXRX
               Adm
                                    0.30%   0.00%    0.30%     VSGIX
                                                                        Growth Index I
                                                                                                0.06%   0.00%   0.06%       400%

               Vanguard Extended                                        Fidelity® Mid Cap
16    VIEIX
               Market Index Fund
                                    0.06%   0.00%    0.06%     FSMDX
                                                                        Index Instl Prem
                                                                                                0.03%   0.00%   0.03%       140%

17          Vanguard Total
                                                                        Fidelity® International
      VTISX International Stock     0.05%   0.00%    0.05%     FSPSX                            0.04%   0.00%   0.04%        43%
                                                                        Index InstlPrm
            Index Fund
18

19
20
21
22
23
24
25
26
27
28
     Reichert v. Juniper Networks                   CLASS ACTION COMPLAINT                                Case No. 21-cv-_____-___
                                                                   37
                Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 39 of 60



               Defendants' Investment (continued)                 Prudent Alternative Investments (continued)
 1
                                                    Net                                                         Net    Defendants'
 2                                              Investment                                                  Investment    Plan's
                                   Exp Revenue Expense to                                      Exp Revenue Expense to Investment
 3                                Ratio Sharing Retirement                                    Ratio Sharing Retirement Excessive
      Ticker    Fund Name          (%)    (%)    Plans (%)   Ticker      Fund Name             (%)    (%)    Plans (%)  Fees (%)
 4   PRFDX
           T. Rowe Price Equity
                                  0.64%   0.15%      0.49%   FLCOX
                                                                   Fidelity® Large Cap
                                                                                              0.04%   0.00%   0.04%       1300%
           Income                                                  Value Index Prm Inst
 5   340498 T. Rowe Price
                                  0.43%   0.00%      0.43%   FFGFX
                                                                      Fidelity Freedom®
                                                                                              0.08%   0.00%   0.08%       438%
        7   Retirement 2005                                           Index 2005 Instl Prem
 6
     340498 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFWTX                            0.08%   0.00%   0.08%       438%
        4   Retirement 2010                                           Index 2010 Instl Prem
 7
     340498 T. Rowe Price                                             Fidelity Freedom®
 8      6   Retirement 2015
                                  0.43%   0.00%      0.43%   FIWFX
                                                                      Index 2015 Instl Prem
                                                                                              0.08%   0.00%   0.08%       438%


 9   340497 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FIWTX                            0.08%   0.00%   0.08%       438%
        6   Retirement 2020                                           Index 2020 Instl Prem
10
     340497 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFEDX                            0.08%   0.00%   0.08%       438%
11      4   Retirement 2025                                           Index 2025 Instl Prem

     340497 T. Rowe Price                                             Fidelity Freedom®
12      1   Retirement 2030
                                  0.43%   0.00%      0.43%   FFEGX
                                                                      Index 2030 Instl Prem
                                                                                              0.08%   0.00%   0.08%       438%


13   340497 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFEZX                            0.08%   0.00%   0.08%       438%
        2   Retirement 2035                                           Index 2035 Instl Prem
14
     340497 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFIZX                            0.08%   0.00%   0.08%       438%
15      3   Retirement 2040                                           Index 2040 Instl Prem

     340497 T. Rowe Price                                             Fidelity Freedom®
16      8   Retirement 2045
                                  0.43%   0.00%      0.43%   FFOLX
                                                                      Index 2045 Instl Prem
                                                                                              0.08%   0.00%   0.08%       438%

17   340497 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFOPX                            0.08%   0.00%   0.08%       438%
        9   Retirement 2050                                           Index 2050 Instl Prem
18
     340498 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFLDX                            0.08%   0.00%   0.08%       438%
19      3   Retirement 2055                                           Index 2055 Instl Prem

     340498 T. Rowe Price                                             Fidelity Freedom®
                                  0.43%   0.00%      0.43%   FFLEX                            0.08%   0.00%   0.08%       438%
20      8   Retirement 2060                                           Index 2060 Instl Prem
                   Average        0.43%   0.03%      0.40%                    Average         0.07%   0.00%   0.07%      599.61%
21
22             190.    During the Class Period and based on the charts above, the average Net Investment
23   Expense to Retirement Plans of the investments selected and made available to Plan Participants by
24   the Plan Fiduciaries identified above was 0.40%, or 40 basis points.
25             191.    During the Class Period and based on the charts above, the investment options
26   selected by the Plan Fiduciaries were 599.61% more expensive than prudent alternative and less
27   expensive options covering the same asset category.
28
     Reichert v. Juniper Networks                   CLASS ACTION COMPLAINT                              Case No. 21-cv-_____-___
                                                                 38
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 40 of 60



 1            192.    During the Class Period, Defendants did not engage in an objectively reasonable
 2   process when selecting funds for the Plan.
 3            193.    During the Class Period and because Defendants did not engage in an objectively
 4   reasonable process when selecting funds for the Plan, Defendants actually selected the funds
 5   identified in the “Defendants’ Investment” column in the charts above.
 6            194.    During the Class Period and had Defendants engaged in an objectively reasonable
 7   process when selecting funds for the Plan, Defendants would not have selected the funds identified
 8   in the “Defendants’ Investment” column in the charts above.
 9            195.    During the Class Period and had Defendants been acting in the best interests of the
10   Plan’s Participants, Defendants would not have selected the funds identified in the “Defendants’
11   Investment” column in the charts above.
12            196.    During the Class Period and had Defendants been acting in the best interests of the
13   Plan’s Participants, Defendants would have selected funds with lower expense ratios than those funds
14   actually selected by Defendants as identified in the “Defendants’ Investment” column in the charts
15   above.
16            197.    During the Class Period and had Defendants been acting in the best interests of the
17   Plan’s Participants, Defendants would have selected the funds identified in the “Prudent Alternative
18   Investments” column in the charts above.
19            198.    During the Class Period, Plaintiff had no knowledge of Defendants’ process for
20   selecting investments and regularly monitoring them to ensure they remained prudent.
21            199.    During the Class Period, Plaintiff had no knowledge of how the fees charged to and
22   paid by the Plan Participants compared to any other funds.
23            200.    During the Class Period, Plaintiff did not know about the availability of lower-cost
24   and better-performing (and other essentially identical) investment options that Defendants failed to
25   reasonably offer because Defendants provided no comparative information to allow Plaintiff to
26   evaluate and compare Defendants’ investment options.
27
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                   Case No. 21-cv-_____-___
                                                       39
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 41 of 60



 1           201.       During the Class Period, Defendants failed to reasonably and properly evaluate the
 2   true cost of the services of each portfolio manager under the fee structure negotiated with Fidelity,
 3   thereby paying fees that were more than necessary to the detriment of Plaintiff and the Plan’s
 4   Participants.
 5           202.       During the Class Period and had Defendants chosen investment options similar or
 6   identical to the funds identified in the “Prudent Alternative Investments” column in the charts above,
 7   the Plan’s Participants would have been received the exact same portfolio management services but
 8   at a lower cost.
 9           203.       During the Class Period and because Defendants imprudently chose investment
10   options that were not similar or identical to the funds identified in the “Prudent Alternative
11   Investments” column in the charts above, Defendants’ caused unreasonable and unnecessary losses
12   to Plaintiff and Plan’s Participants.
13           204.       During the Class Period, Defendants failed to consider materially similar but cheaper
14   alternatives to the Plan’s investment options. The chart above demonstrates that the expense ratios
15   of the Plan’s investment options between the years 2015 to 2020 were more expensive by significant
16   multiples of comparable actively managed and passively managed alternative funds in the same
17   investment style. A reasonable investigation would have revealed the existence of these lower-cost
18   alternatives.
19           205.       During the Class Period and because Defendants failed to act in the best interests of
20   the Plan’s Participants by engaging in an objectively reasonable investigation process when selecting
21   its investments, resulting in the selection of funds identified in the “Defendants’ Investment” column
22   in the charts above, Plaintiff and the Plan’s Participants incurred actual expenses and costs as
23   identified in the “Actual Investment Lineup” portion of the chart below.
24           206.       During the Class Period and had Defendants acted in the best interests of the Plan’s
25   Participants by engaging in an objectively reasonable investigation process when selecting its
26   investments, Defendants would have prudently chosen lower-cost investment alternatives as
27   identified in the “Alternative Investment Lineup” portion of the chart below.
28
     Reichert v. Juniper Networks            CLASS ACTION COMPLAINT                   Case No. 21-cv-_____-___
                                                         40
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 42 of 60



 1           207.     During the Class Period and because Defendants failed to act in the best interests of
 2   the Plan’s Participants by engaging in an objectively reasonable investigation process when selecting
 3   its investments, Defendants caused objectively unreasonable and unnecessary losses to Plaintiff and
 4   the Plan’s Participants in the amount of approximately $21,607,734 through 2019 and as detailed in
 5   the following chart:
 6
                                                      Actual Investment Lineup
 7                                         2015           2016         2017            2018           2019
         Net Investment Expense to
 8                                       $4,085,210    $4,538,024     $5,749,947    $5,303,635     $6,504,381
              Retirement Plans

 9
                                                  Prudent Alternative Investments
10       Net Investment Expense to
                                         $1,501,700    $1,718,371     $2,111,067    $2,006,107     $2,550,864
              Retirement Plans
11
          Est. Investment Damages        $2,583,511    $2,819,653     $3,638,879    $3,297,528     $3,953,516
12     Compounding Percentage (VIIIX)                   11.95%         21.82%         -4.41%        31.48%
         Est. Cumulative Investment
13                                       $2,583,511    $5,711,893    $10,597,107    $13,427,303   $21,607,734
                  Damages
14
15
             208.     The underlying data and information reflected in the chart above is truthful, accurate,
16
     and derived from publicly available information, which was equally as available to Defendants during
17
     the Class Period, including but not limited to Plaintiff’s Plan quarterly statements, the Plan’s Summary
18
     Description, and the Plan’s participant fee disclosures.
19
             209.     During the entirety of the Class Period and by failing to engage in an objectively
20
     reasonable investigation process when selecting its investments, Defendants breached their fiduciary
21
     duties of loyalty and prudence to Plaintiff and Plan Participants.
22
23
24
25
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        41
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 43 of 60



        THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR MANAGED
 1
            ACCOUNT SERVICE FEES AND, AS A RESULT, THE PLAN PAID
 2             UNREASONABLE MANAGED ACCOUNT SERVICE FEES

 3
              210.    Defendants retained Fidelity’s own subsidiary Strategic Advisors, Inc. (“SAI”)—one
 4
     of the largest managed account service providers in in the industry—to provide managed account
 5
     services to the Plan.
 6
              211.    According to Defendants’ Participant fee disclosure documents, SAI purported to
 7
     provide participants with an asset allocation mix of funds available within the Plan.
 8
              212.    Plan participants were charged 65 basis points on an annual basis for using SAI, which
 9
     is also labelled Personalized Planning & Advice on the participant financial disclosures.
10
              213.    For this service, Defendants required participants to pay an annual fee of at least
11
     0.65%.
12
              214.    Companies are not required to publicly disclose the fee rates for managed account
13
     services making it difficult to obtain marketplace data.
14
              215.    Nevertheless, there are a number of other managed account providers whose services
15
     are virtually identical to the services provided to Plan participants through SAI and whose publicly-
16
     known fees range from 0.25% to 0.30% on all assets, e.g., Betterment, Vanguard, and Charles
17
     Schwab, for plans much smaller than the Plan. These companies represent the normal range of fees
18
     for what is typically charged for managed account services.
19
              216.    Similarly, the Kimberly-Clark 401(k) Profit Sharing and Retirement Plan, a similar
20
     mega Plan to Juniper, provided in 2020 managed account services through Fidelity/SAI to its
21
     participants at a much lower price on the following schedule: no fee up to the first $5000, 0.25% up
22
     to $100,000, 0.15% on the next $150,000, and 0.10% on assets greater than $250,000.
23
              217.    The fee rates paid by the Plan participants to SAI therefore were excessive and not
24
     reasonable given the Plan’s massive size and negotiating power.
25
              218.    The Plan’s managed account services added no material value to participants to
26
     warrant any additional fees. The asset allocations created by the managed account services were not
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        42
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 44 of 60



 1   materially different than the asset allocations provided by the age-appropriate target date options
 2   ubiquitously available to Defendants in the market and already available to participants in the Juniper
 3   Plan.
 4           219.     As the GAO recognized in its reports on managed accounts, “Similar advantages …
 5   can be achieved through other retirement investment vehicles outside of a managed account and
 6   without paying the additional managed account fee. For example, in one recent study, a record keeper
 7   that offers managed accounts through its platform showed that there are other ways to diversify using
 8   professionally managed allocations, such as target date funds, which can be less costly.” THE
 9   UNITED STATES GOVERNMENT ACCOUNTABILITY OFFICE (“GAO”), 401(K) PLANS:
10   Improvements Can Be Made to Better Protect Participants in Managed Accounts, at 32 (June 2014), available at
11   https://www.gao.gov/assets/670/664391.pdf.
12           220.     As a result, based on the value provided, the reasonable fee for Plan’s managed
13   account service was zero or very close to zero.
14           221.     Additionally, a prudent fiduciary would have conducted periodic cost benchmarking
15   and taken other measures (including issuing an RFP or RFI, if necessary), as well as evaluating the
16   incremental value provided to Plan participants, to ensure that the amounts paid by the Plan for
17   managed account services were reasonable.
18           222.     Based on the excessive amounts paid by the Plan for managed account services, it is
19   reasonable to infer that Defendants failed to prudently monitor and manage the Plan’s managed
20   account services.
21           223.     Alternatively, the excessive fees paid by Plan Participants using the managed account
22   service were not warranted and did not provide any material value or benefit to those Plan Participants
23           224.     The excessive fees paid for the Plan’s managed account service cost resulted in Plan
24   Participants paying excessive and unreasonable fees and constitutes a separate and independent
25   breach of fiduciary duty.
26
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                          43
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 45 of 60



      FAILURE TO FULLY DISCLOSE FEES CHARGED OR CREDITED TO THE PLAN
 1
          INVESTMENTS AND ACCURATE PERFORMANCE INFORMATION OF
 2                          INVESTMENT OPTIONS

 3
             225.     ERISA imposes a duty on plan administrators to provide to plan participants on a
 4
     “regular and periodic basis . . . sufficient information regarding the plan, including fees and expenses,
 5
     and regarding designated investment alternatives, including fees and expenses attendant thereto, to
 6
     make informed decisions with regard to the management of their individual accounts.” 29 C.F.R.
 7
     § 2550-404a-5(a).
 8
             226.     In order to satisfy this requirement, a plan administrator must provide (among other
 9
     things) (1) an “identification of any designated investment managers,” (2) “an explanation of any fees
10
     and expenses that may be charged against the individual account of a participant or beneficiary …
11
     not reflected in the total annual operation expenses of any designated investment alternatives,” and
12
     (3) “at least quarterly, a statement” reflecting the dollar amount and nature of those expenses “actually
13
     charged,” along with a “description of the services to which the charges relate.” 29 C.F.R. § 2550-
14
     404a-5(b)-(d).
15
             227.     Defendants failed to properly disclose the fees charged to Participants in the Plan in
16
     their quarterly statements and 404a-5 participant fee disclosure documents.
17
             228.     The Plan’s recordkeeper collected revenue sharing on several of the investment
18
     options made available to Participants.
19
             229.     The Defendants failed to disclose the revenue sharing rates of each investment option
20
     to the Participants in its 404a-5 participant fee disclosure documents. See, e.g., Juniper 2021 Participant
21
     Fee Disclosure Document, attached hereto as Exhibit A.
22
             230.     As a result, Plan Participants are not able to determine how much they actually paid
23
     for the RPS provided by the Defendants’ RPSP nor can Plan Participants therefore calculate the net
24
     fee they paid for designated investment alternatives.
25
             231.     As a result, the Participants were unable to determine the actual Net Investment
26
     Expense paid by Retirement Plan Participants for each of their investment options.
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                         44
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 46 of 60



 1           232.     Moreover, some of the investment options in the plan have different revenue sharing
 2   rates than others and some even had no revenue sharing at all.
 3           233.     Without knowing the portion of the expense ratio allocable to the RPS services
 4   received by the Participants, each Participant could not make “informed decisions with regard to the
 5   management of their individual accounts.” 29 C.F.R. § 2550-404a-5(a).
 6           234.     The Defendants’ failure to disclose the revenue sharing rates associated with each
 7   investment option in its 404a-5 participant fee disclosure documents prevented Participants from
 8   making “informed decisions with regard to the management of their individual accounts.” 29 C.F.R.
 9   § 2550-404a-5(a).
10           235.     For example, if it is critical for a Participant to know the total expense ratio and
11   performance history in order to make an informed investment decision, then it is also critical to know
12   the amount of any credits that could be returned to Participants or could be used to pay for the Plan’s
13   administrative expenses. When a rebate is available to reduce the “sticker” price of a product or
14   service, the failure to provide the amount of the rebate prevents a buyer from understanding the net
15   cost of the product or service. It is obvious a prudent buyer of the product or service would need to
16   know whether rebates were available and, if so, the amount of the rebate.
17           236.     The Defendants’ incomplete disclosures are a clear violation of the ERISA disclosure
18   requirements imposed on all Plan administrators and are also evidence that the Defendants were
19   imprudent in the administration of the plan.
20           237.     Plaintiffs have been harmed by the Defendants’ failure to abide by the requirement
21   to disclose all the information a Participant would need to make an informed investment decision.
22           238.     The failure to disclose all the information a Participant would need to make an
23   informed investment decision, as required under 29 C.F.R. § 2550-404a-5(a), breached the fiduciary
24   obligations of prudence and loyalty that Defendants owed to Plaintiffs and members of the Class.
25           239.     For example, in their Participant Fee Disclosure document, Defendants specifically
26   disclosed that the “Plan’s administrative services may also be paid for through offsets and/or
27
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                       45
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 47 of 60



 1   payments associated with one or more of the Plan’s investment options.” Thus, some of the
 2   investment options in the plan were paying for RPS while others were not.
 3            240.    Moreover, some or all of the revenue sharing was returned to the Plan Participants as
 4   a rebate. In that case the performance of the investment options presented in the Participant Fee
 5   Disclosure understates the actual performance of some of the investment options selected by the
 6   Plan Fiduciaries.
 7            241.    Similarly, in their Participant Fee Disclosure document, Defendants specifically state
 8   that “the cumulative effect of fees and expenses can substantially reduce the growth of your
 9   retirement savings, [sic] but is only one of many factors to consider when you decide to invest in an
10   option.” Defendants therefore acknowledge the importance of fees yet fail to provide information
11   on fee rebates which have the effect of reducing the fees paid by Plan Participants.
12            242.    Defendants’ failure to disclose the revenue sharing rates clearly violates Defendants’
13   duty to provide (among other things) “(2) an explanation of any fees and expenses that may be
14   charged against the individual account of a participant or beneficiary … not reflected in the total
15   annual operation expenses of any designated investment alternatives.” A fee rebate can be viewed as
16   a negative fee, and it incontrovertibly improves the performance of the investment option and is “not
17   reflected in the total annual operation expense of that designated investment alternative.” 29 C.F.R.
18   § 2550- 404a-5(b)-(d).
19            243.    Plan Participants have thus been damaged through Defendants’ incomplete and
20   erroneous disclosures, which breached Defendants’ fiduciary duties to Plaintiff and members of the
21   Class.
22                                   CLASS ACTION ALLEGATIONS
23            244.    29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to bring
24   an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan
25   under 29 U.S.C. § 1109(a).
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        46
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 48 of 60



 1           245.     In acting in this representative capacity, Plaintiff seeks to certify this action as a class
 2   action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify, and to be
 3   appointed as representatives of, the following Class:
 4
                      All participants and beneficiaries of the Juniper Networks, Inc. 401(k)
 5                    Plan (excluding the Defendants or any participant/beneficiary who is
                      a fiduciary to the Plan) beginning August 11, 2015, and running
 6                    through the date of judgment.

 7           246.     The Class includes almost 7,000 members and is so large that joinder of all its
 8   members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).
 9           247.     There are questions of law and fact common to this Class pursuant to Federal Rule
10   of Civil Procedure 23(a)(2), because Defendants owes fiduciary duties to the Plan and took the actions
11   and omissions alleged as to the Plan and not as to any individual participant. Common questions of
12   law and fact include but are not limited to the following:
            •        Whether Defendants are fiduciaries liable for the remedies provided by 29 U.S.C.
13
                     § 1109(a);
14
             •        Whether Defendants breached their fiduciary duties to the Plan;
15
             •        What are the losses to the Plan resulting from each breach of fiduciary duty; and
16
17           •        What Plan-wide equitable and other relief the Court should impose in light of
                      Defendants’ breach of duty.
18           248.     Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of
19   Civil Procedure 23(a)(3), because Plaintiff was a Participant during the time period at issue and all
20   Participants in the Plan were harmed by Defendants’ misconduct.
21           249.     Plaintiff will adequately represent the Class pursuant to Federal Rule of Civil
22   Procedure 23(a)(4), because he was a Participant in the Plan during the Class period, has no interest
23   that conflicts with the Class, is committed to the vigorous representation of the Class, and has
24   engaged experienced and competent lawyers to represent the Class.
25           250.     Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1), because
26   prosecution of separate actions for these breaches of fiduciary duties by individual participants and
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          47
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 49 of 60



 1   beneficiaries would create the risk of (1) inconsistent or varying adjudications that would establish
 2   incompatible standards of conduct for Defendant concerning its discharge of fiduciary duties to the
 3   Plan and personal liability to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by individual
 4   participants and beneficiaries regarding these breaches of fiduciary duties and remedies for the Plan
 5   would, as a practical matter, be dispositive of the interests of the participants and beneficiaries who
 6   are not parties to the adjudication, or would substantially impair those participants’ and beneficiaries’
 7   ability to protect their interests.
 8           251.     Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)
 9   because Defendants have acted or refused to act on grounds that apply generally to the Class, so that
10   final injunctive relief or corresponding declaratory relief is appropriate respecting the Class as a whole.
11           252.     Plaintiff’s attorney is experienced in complex ERISA and class litigation and will
12   adequately represent the Class.
13           253.     The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in its
14   entirety and do not involve mismanagement of individual accounts. The claims asserted on behalf of
15   the Plans in this case fall outside the scope of any exhaustion language in the Plan. Exhaustion is
16   intended to serve as an administrative procedure for participants and beneficiaries whose claims have
17   been denied and not where a participant or beneficiary brings suit on behalf of a Plan for breaches
18   of fiduciary duty.
19           254.     Under ERISA, an individual “participant” or “beneficiary” are distinct from an
20   ERISA Plan. A participant’s obligation – such as a requirement to exhaust administrative remedies –
21   does not, by itself, bind the Plan.
22           255.     Any administrative appeal would be futile because the entity hearing the appeal (the
23   Plan Administrator) is the same Plan Administrator that made the decisions that are at issue in this
24   lawsuit. Policy supporting exhaustion of administrative remedies in certain circumstances – that the
25   Court should review and where appropriate defer to a Plan administrator’s decision – does not exist
26   here because courts will not defer to Plan administrator’s legal analysis and interpretation.
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                      Case No. 21-cv-_____-___
                                                         48
                Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 50 of 60



                                       FIRST CLAIM FOR RELIEF
 1
                  Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
 2           (Plaintiff, on behalf of himself and Class, Against All Defendants – RPS Fees)

 3
             256.     Plaintiff restates the above allegations as if fully set forth herein.
 4
             257.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or 1102(a)(1).
 5
             258.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon Defendants
 6
     in their administration of the Plan.
 7
             259.     Defendants, as fiduciaries of the Plan, are responsible for selecting a RPSP that
 8
     charges reasonable RPS fees.
 9
             260.     During the Class Period, Defendants had fiduciary duties to do all of the following:
10
     ensure that the Plan’s RPS fees were reasonable; manage the assets of the Plan for the sole and
11
     exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses of administering
12
     the Plan; and act with the care, skill, diligence, and prudence required by ERISA.
13
             261.     During the Class Period, Defendants breached their fiduciary duties of prudence and
14
     loyalty to Plan Participants, including Plaintiff, by failing to: ensure that the Plan’s RPS fees were
15
     reasonable, manage the assets of the Plan for the sole and exclusive benefit of Plan Participants and
16
     beneficiaries, defray reasonable expenses of administering the Plan, and act with the care, skill,
17
     diligence, and prudence required by ERISA.
18
             262.     During the Class Period, Defendants further had a continuing duty to regularly
19
     monitor and evaluate the Plan’s RPSP to make sure it was providing the contracted services at
20
     reasonable costs, given the highly competitive market surrounding RPS and the significant bargaining
21
     power the Plan had to negotiate the best fees.
22
             263.     During the Class Period, Defendants breached their duty to Plan Participants,
23
     including Plaintiff, by failing to employ a prudent and loyal process and by failing to critically or
24
     objectively evaluate the cost and performance of the Plan’s RPSP in comparison to other RPSP
25
     options.
26
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          49
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 51 of 60



 1           264.     Through these actions and omissions, Defendants breached their fiduciary duties of
 2   prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A), (B).
 3           265.     Defendants’ failure to discharge their duties with respect to the Plan with the care,
 4   skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in
 5   a like capacity and familiar with such matters would have used in the conduct of an enterprise of like
 6   character and with like aims, breaching its duties under 29 U.S.C. § 1104(a)(1)(B).
 7           266.     As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with
 8   respect to the Plan, the Plaintiff and Plan Participants suffered objectively unreasonable and
 9   unnecessary monetary losses.
10           267.     Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to the
11   Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made
12   through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of
13   fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief
14   pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).
15
                                     SECOND CLAIM FOR RELIEF
16                  Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                                 (Plaintiff, on behalf of himself and Class,
17                      Against All Defendants – Managed Account Service Fees)

18
             268.     Plaintiff restates the above allegations as if fully set forth herein.
19
             269.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or 1102(a)(1).
20
             270.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon Defendants
21
     in their administration of the Plan.
22
             271.     Defendants, as fiduciaries of the Plan, are responsible for selecting a managed account
23
     service provider that charges reasonable managed account service fees.
24
             272.     During the Class Period, Defendants had a fiduciary duty to do all of the following:
25
     ensure that the Plan’s managed account service fees were reasonable; manage the assets of the Plan
26
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          50
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 52 of 60



 1   for the sole and exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses
 2   of administering the Plan; and act with the care, skill, diligence, and prudence required by ERISA.
 3           273.     During the Class Period, among other things, Defendants imprudently caused the
 4   Plan to pay excessive managed account service fees and failed to properly monitor and control those
 5   expenses. Each of the actions and omissions described above and elsewhere in this Complaint
 6   demonstrate that Defendants failed to defray reasonable expenses of the Plan, and with the care, skill,
 7   prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like
 8   capacity and familiar with such matters would have used in the conduct of an enterprise of like
 9   character and with like aims, in violation of their fiduciary.
10           274.     During the Class Period, Defendants further had a continuing duty to regularly
11   monitor and evaluate the Plan’s managed account providers to make sure they were providing the
12   contracted services at reasonable costs, given the highly competitive market surrounding managed
13   account services and the significant bargaining power the Plan had to negotiate the best fees.
14           275.     During the Class Period, Defendants breached their duty to Plan Participants,
15   including Plaintiff, by failing to employ a prudent and loyal process by failing to critically or
16   objectively evaluate the cost and performance of the Plan’s managed account providers in
17   comparison to other managed account options.
18           276.     Through these actions and omissions, Defendants breached their fiduciary duties of
19   prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A).
20           277.     Defendants’ failure to discharge their duties with respect to the Plan with the care,
21   skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in
22   a like capacity and familiar with such matters would have used in the conduct of an enterprise of like
23   character and with like aims, breaching its duties under 29 U.S.C. § 1104(a)(1)(B).
24           278.     As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with
25   respect to the Plan, the Plaintiff and Plan Participants suffered objectively unreasonable and
26   unnecessary monetary losses.
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                   Case No. 21-cv-_____-___
                                                         51
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 53 of 60



 1           279.     Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to the
 2   Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made
 3   through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of
 4   fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief
 5   pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).
 6
                                      THIRD CLAIM FOR RELIEF
 7                  Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                                 (Plaintiff, on behalf of himself and Class,
 8                       Against All Defendants – Investment Management Fees)

 9
             280.     Plaintiff restates the above allegations as if fully set forth herein.
10
             281.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or 1102(a)(1).
11
             282.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon Defendants
12
     in managing the investments of the Plan.
13
             283.     Defendants, as fiduciaries of the Plan, are responsible for selecting prudent
14
     investment options, ensuring that those options charge only reasonable fees, and taking any other
15
     necessary steps to ensure that the Plan’s assets are invested prudently.
16
             284.     During the Class Period, Defendants had a fiduciary duty to do all of the following:
17
     manage the assets of the Plan for the sole and exclusive benefit of Plan Participants and beneficiaries;
18
     defray reasonable expenses of administering the Plan; and act with the care, skill, diligence, and
19
     prudence required by ERISA.
20
             285.     During the Class Period, Defendants breached their fiduciary duties of prudence and
21
     loyalty to Plan Participants, including Plaintiff, by failing to manage the assets of the Plan for the sole
22
     and exclusive benefit of Plan Participants and beneficiaries, defray reasonable expenses of
23
     administering the Plan, act with the care, skill, diligence, and prudence required by ERISA.
24
             286.     Defendants, as fiduciaries of the Plan, had a continuing duty to regularly monitor and
25
     independently assess whether the Plan’s investments were prudent choices for the Plan and to remove
26
     imprudent investment options regardless of how long said investments had been in the Plan.
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          52
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 54 of 60



 1           287.     During the Class Period, Defendants breached their fiduciary duties of prudence and
 2   loyalty to Plan Participants, including Plaintiff, by failing to engage in a prudent process for
 3   monitoring the Plan’s investments and removing imprudent ones within a reasonable period.
 4           288.     Defendants were directly responsible for ensuring that the Plan’s investment
 5   management fees were reasonable, selecting investment options in a prudent fashion in the best
 6   interest of Plan Participants, prudently evaluating and monitoring the Plan’s investments on an
 7   ongoing basis and eliminating funds or share classes that did not serve the best interest of Plan
 8   Participants, and taking all necessary steps to ensure that the Plan’s assets were invested prudently
 9   and appropriately.
10           289.     Defendants failed to employ a prudent and loyal process by failing to critically or
11   objectively evaluate the cost and performance of the Plan’s investments and fees in comparison to
12   other investment options. Defendants selected and retained for years as Plan investment options
13   mutual funds with high expenses relative to other investment options that were readily available to
14   the Plan at all relevant times.
15           290.     Through these actions and omissions, Defendants breached their fiduciary duties of
16   prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A), (B).
17           291.     Defendants failure to discharge their duties with respect to the Plan with the care,
18   skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in
19   a like capacity and familiar with such matters would have used in the conduct of an enterprise of like
20   character and with like aims, breaching its duties under 29 U.S.C. § 1104(a)(1)(B).
21           292.     As a result of Defendants’ breach of their fiduciary duties of prudence and loyalty
22   with respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable and
23   unnecessary monetary losses.
24           293.     Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to the
25   Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made
26   through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of
27
28
     Reichert v. Juniper Networks         CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                       53
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 55 of 60



 1   fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief
 2   pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).
 3
                                   FOURTH CLAIM FOR RELIEF
 4            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                               (Plaintiff, on behalf of himself and Class,
 5                        Against Defendants Juniper and Board – RPS Fees)

 6
              294.    Plaintiff restates the above allegations as if fully set forth herein.
 7
              295.    Defendants Juniper and Board had the authority to appoint and remove members or
 8
     individuals on the Committee responsible for Plan RPS fees and knew or should have known that
 9
     these fiduciaries had critical responsibilities for the Plan.
10
              296.    In light of this authority, Defendants Juniper and Board had a duty to monitor those
11
     individuals on the Committee responsible for Plan RPS fees to ensure that they were adequately
12
     performing their fiduciary obligations, and to take prompt and effective action to protect the Plan in
13
     the event that these individuals were not fulfilling those duties.
14
              297.    Defendants Juniper and Board had a duty to ensure that the individuals responsible
15
     for Plan administration possessed the needed qualifications and experience to carry out their duties
16
     (or use qualified advisors and service providers to fulfill their duties); had adequate financial resources
17
     and information; maintained adequate records of the information on which they based their decisions
18
     and analysis with respect to the Plan’s investments; and reported regularly to Defendants Juniper and
19
     Board.
20
              298.    The excessive RPS fees paid by the Plan inferentially suggest that Juniper and the
21
     Board breached their duty to monitor the Committee by, among other things:
22
              a.      Failing to monitor and evaluate the performance of individuals responsible for Plan
23
                      RPS fees or have a system in place for doing so, standing idly by as the Plan suffered
24
                      significant losses in the form of unreasonably high RPS expenses;
25
              b.      Failing to monitor the process by which the Plan’s RPSP were evaluated and failing
26
                      to investigate the availability of lower-cost RPSP; and
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          54
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 56 of 60



 1           c.       Failing to remove individuals responsible for Plan RPS fees whose performance was
 2                    inadequate in that these individuals continued to pay the same RPS costs even though
 3                    benchmarking and using other similar comparators would have showed that
 4                    maintaining Fidelity as the RPSP at the contracted price was imprudent, excessively
 5                    costly, all to the detriment of the Plan and Plan Participants’ retirement savings.
 6           299.     As the consequences of the foregoing breaches of the duty to monitor for RPS fees
 7   the Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.
 8           300.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants Juniper and Board are
 9   liable to restore to the Plan all loses caused by their failure to adequately monitor individuals
10   responsible for Plan RPS fees. In addition, Plaintiffs are entitled to equitable relief and other
11   appropriate relief as set forth in the Prayer for Relief.
12
                                    FIFTH CLAIM FOR RELIEF
13            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                               (Plaintiff, on behalf of himself and Class,
14             against Defendants Juniper and Board – Managed Account Service Fees)

15
             301.     Plaintiff restates the above allegations as if fully set forth herein.
16
             302.     Defendant Juniper, through its Board, had the authority to appoint and remove some
17
     of the members or individuals on the Committee responsible for Plan managed account service fees
18
     and knew or should have known that these fiduciaries had critical responsibilities for the Plan.
19
             303.     In light of this authority, Juniper, through its Board, had a duty to monitor those
20
     individuals on the Committee responsible for Plan managed account service fees to ensure that they
21
     were adequately performing their fiduciary obligations, and to take prompt and effective action to
22
     protect the Plan in the event that these individuals were not fulfilling those duties.
23
             304.     Juniper, through its Board, had a duty to ensure that the individuals responsible for
24
     Plan administration on the Committee possessed the needed qualifications and experience to carry
25
     out their duties (or use qualified advisors and service providers to fulfill their duties); had adequate
26
     financial resources and information; maintained adequate records of the information on which they
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          55
                Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 57 of 60



 1   based their decisions and analysis with respect to the Plan’s investments; and reported regularly to
 2   Juniper.
 3           305.     The excessive managed account fees paid by the Plan inferentially suggest that Juniper
 4   and the Board breach their duty to monitor the individuals they appointed to the Committee, by,
 5   among other things:
 6           a.       Failing to monitor and evaluate the performance of individuals responsible for Plan
 7                    managed account service fees or have a system in place for doing so, standing idly by
 8                    as the Plan suffered significant losses in the form of unreasonably high managed
 9                    account service expenses;
10           b.       Failing to monitor the process by which Plan managed account providers were
11                    evaluated and failing to investigate the availability of lower-cost managed account
12                    providers; and
13           c.       Failing to remove individuals responsible for Plan managed account service fees
14                    whose performance was inadequate in that these individuals continued to pay the
15                    same managed account service costs even though benchmarking and using other
16                    similar comparators would have showed that maintaining their managed account
17                    providers was imprudent, excessively costly, all to the detriment of the Plan and Plan
18                    Participants’ retirement savings.
19           306.     As the consequences of the foregoing breaches of the duty to monitor for managed
20   account service fees, the Plaintiff and Plan Participants suffered unreasonable and unnecessary
21   monetary losses.
22           307.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants Juniper and Board are
23   liable to restore to the Plan all loses caused by their failure to adequately monitor individuals
24   responsible for Plan managed account service fees. In addition, Plaintiffs are entitled to equitable
25   relief and other appropriate relief as set forth in the Prayer for Relief.
26
                                      SIXTH CLAIM FOR RELIEF
27              Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended

28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                          56
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 58 of 60



                                (Plaintiff, on behalf of himself and Class,
 1
                  Against Defendants Juniper and Board – Investment Management Fees)
 2
 3           308.     Plaintiff restates the above allegations as if fully set forth herein.

 4           309.     Juniper, through its Board, had the authority to appoint and remove members or

 5   individuals on the Committee responsible for Plan investment management and were aware that

 6   these fiduciaries had critical responsibilities for the Plan.

 7           310.     In light of this authority, Juniper, through its Board, had a duty to monitor those

 8   individuals responsible for Plan investment management on the Committee to ensure that they were

 9   adequately performing their fiduciary obligations, and to take prompt and effective action to protect

10   the Plan in the event that these individuals were not fulfilling those duties.

11           311.     Juniper, through its Board, had a duty to ensure that the individuals responsible for

12   Plan investment management on the Committee possessed the needed qualifications and experience

13   to carry out their duties (or use qualified advisors and service providers to fulfill their duties); had

14   adequate financial resources and information; maintained adequate records of the information on

15   which they based their decisions and analysis with respect to the Plan’s investments; and reported

16   regularly to Defendants Juniper and Board.

17           312.     The excessive investment management fees paid by the Plan, in the form of improper

18   share classes and high cost funds, inferentially suggest that Juniper and the Board breached their duty
     to monitor the individuals they appointed to the Committee, by, among other things:
19
20           a.       Failing to monitor and evaluate the performance of individuals responsible for Plan

21                    investment management or have a system in place for doing so, standing idly by as

22                    the Plan suffered significant losses in the form of unreasonably high expenses with

23                    regard to share classes, and inefficient fund management styles that adversely affected

24                    the investment performance of the funds’ and their Participants’ assets as a result of

25                    these individuals responsible for Plan imprudent actions and omissions;

26
27
28
     Reichert v. Juniper Networks           CLASS ACTION COMPLAINT                       Case No. 21-cv-_____-___
                                                          57
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 59 of 60



 1           b.       Failing to monitor the process by which Plan investments were evaluated, failing to
 2                    investigate the availability of lower-cost share classes, and failing to investigate the
 3                    availability of lower-cost funds and collective trusts; and
 4           c.       Failing to remove individuals responsible for Plan administration whose performance
 5                    was inadequate in that they continued to maintain imprudent, excessively costly, and
 6                    poorly performing investments within the Plan, all to the detriment of the Plan and
 7                    Plan Participants’ retirement savings.
 8           313.     As a result of Defendants Juniper and Board’s foregoing breaches of the duty to
 9   monitor, the Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.
10           314.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants Juniper and Board are
11   liable to restore to the Plan all loses caused by their failure to adequately monitor individuals
12   responsible for Plan administration. In addition, Plaintiffs are entitled to equitable relief and other
13   appropriate relief as set forth in the Prayer for Relief.
14           WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all claims
15   and requests that the Court award the following relief:
16
             A.       A determination that this action may proceed as a class action under Rule 23(b)(1), or
17                    in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

18           B.       Designation of Plaintiff as Class Representative and designation of Plaintiff’s counsel
                      as Class Counsel;
19
             C.       A Declaration the Defendants have breached their fiduciary duties under ERISA;
20
21           D.       An Order compelling the Defendants to make good to the Plan all losses to the Plan
                      resulting from Defendants’ breaches of fiduciary duty, including restoring to the Plan
22                    all losses resulting from imprudent investment of the Plan’s assets, restoring to the
                      Plan all profits the Defendants made through use of the Plan’s assets, and restoring to
23                    the Plan all profits which the Participants would have made if the Defendants had
                      fulfilled their fiduciary obligation;
24
             E.       An Order requiring Defendant Juniper to disgorge all profits received from, or in
25
                      respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the
26                    form of an accounting for profits, imposition of constructive trust, or surcharge
                      against Juniper as necessary to effectuate relief, and to prevent Juniper’ unjust
27                    enrichment;

28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                     Case No. 21-cv-_____-___
                                                         58
               Case 4:21-cv-06213-DMR Document 1 Filed 08/11/21 Page 60 of 60



 1
             F.       An Order enjoining Defendants from any further violation of their ERISA fiduciary
 2                    responsibilities, obligations, and duties;

 3           G.       Other equitable relief to redress Defendants’ illegal practices and to enforce the
                      provisions of ERISA as may be appropriate, including appointment of an independent
 4                    fiduciary or fiduciaries to run the Plan and removal of Plan Fiduciaries deemed to have
                      breached their fiduciary duties;
 5
 6           H.       An award of pre-judgment interest;

 7           I.       An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the common
                      fund doctrine; and
 8
             J.       Such other and further relief as the Court deems equitable and just.
 9
     Dated this 11th day of August, 2021
10
11    s/ Joseph A. Creitz
      Joseph A. Creitz                            James A. Walcheske*
12    CREITZ & SEREBIN LLP                        Scott S. Luzi*
      100 Pine Street, Suite 1250                 Paul M. Secunda*
13    San Francisco, CA 94111                        * pro hac motions pending
      Telephone: (415) 466-3090                   WALCHESKE & LUZI, LLC
14    Fax: (415) 513-4475                         235 N. Executive Dr., Suite 240
15    Email: joe@creitzserebin.com                Brookfield, Wisconsin 53005
                                                  Telephone: (262) 780-1953
16                                                Fax: (262) 565-6469
                                                  E-Mail: jwalcheske@walcheskeluzi.com
17                                                E-Mail: sluzi@walcheskeluzi.com
                                                  E-Mail: psecunda@walcheskeluzi.com
18
                                                  Counsel for Plaintiff
19
20
21
22
23
24
25
26
27
28
     Reichert v. Juniper Networks          CLASS ACTION COMPLAINT                    Case No. 21-cv-_____-___
                                                        59
